Exhibit 10.1


CREDIT AGREEMENT
among
GULF ISLAND FABRICATION, INC.,
as Borrower,
WHITNEY BANK,
as Administrative Agent and LC Issuer,
and
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
and
WHITNEY BANK,
as Sole Lead Arranger and Bookrunner
Dated: June 9, 2017




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I DEFINITIONS    1
1.1Definitions    1
1.2Other Definitional Provisions    22
1.3Accounting Terms    22
1.4UCC Terms    23
1.5Rounding    23
1.6References to Agreement and Laws    23
1.7Time    23
Article II COMMITMENTS, LOANS, AND LCS    23
2.1Credit Facilities    23
2.2Method of Borrowing    23
2.3Funding of Loans    24
2.4Continuations and Conversions.    24
2.5Minimum Amounts and Interest Period Limitations    24
2.6Letters of Credit.    25
2.7Reduction of Committed Amount    28
2.8Cash Collateral    28
2.9Defaulting Lenders.    29
Article III INTEREST, FEES, AND PAYMENTS    31
3.1Interest Rates.    31
3.2Payment of Principal and Interest.    31
3.3Prepayments.    31
3.4Computations of Interest and Fees.    33
3.5General Payment Terms.    34
3.6Pro Rata Treatment and Sharing of Payments.    35
3.7Right of Setoff    36
3.8Fees.    37
Article IV TAXES, YIELD PROTECTION AND ILLEGALITY    38
4.1Taxes.    38
4.2Increased Costs.    40
4.3Illegality    41
4.4Inability to Determine LIBOR    41
4.5Funding Losses    41
4.6Requests for Compensation    42
4.7Mitigation of Obligations; Replacement of Lenders.    42
4.8Survival    43
Article V COLLATERAL AND GUARANTIES    43
5.1Collateral    43


2

--------------------------------------------------------------------------------





5.2UCC Financing Statements    44
5.3Additional Borrowers    44
5.4Further Assurances; Collateral    45
5.5Liens Granted to Agent    45
Article VI CONDITIONS PRECEDENT    45
6.1Initial Credit Extension    45
6.2Conditions to All Credit Extensions    48
Article VII REPRESENTATIONS AND WARRANTIES    48
7.1Existence and Power    48
7.2Authorization and No Conflicts    48
7.3Enforceability    48
7.4Subsidiaries.    49
7.5Debt    49
7.6Liens    49
7.7Ownership and Location of Assets.    49
7.8Intellectual Property    50
7.9Place of Business    50
7.10Financial Information.    50
7.11Compliance with Laws    50
7.12Funded Debt; Material Contracts    50
7.13Litigation    50
7.14Taxes    50
7.15Environmental Matters    51
7.16Insurance    51
7.17Margin Regulations    51
7.18Trade Names    51
7.19Transactions with Affiliates    51
7.20ERISA    51
7.21Labor Matters    51
7.22Investment Company Act    52
7.23Anti-Corruption Laws and Sanctions    52
7.24Solvency    52
7.25No Burdensome Restrictions    52
7.26Use of Proceeds; Commercial Use    52
Article VIII AFFIRMATIVE COVENANTS    52
8.1Reporting Requirements    52
8.2Books and Records    56
8.3Inspections    56
8.4Maintenance of Existence    56
8.5Maintenance of Borrower    56
8.6Insurance.    57


3

--------------------------------------------------------------------------------





8.7Compliance with Laws    58
8.8Compliance with Agreements    58
8.9Payment of Taxes    58
8.10Payment and Performance of Obligations    58
8.11Lien Claims    58
8.12ERISA    58
8.13Conduct Business    58
8.14Banking Relationship    58
8.15Use of Proceeds    59
8.16Preserve Collateral    59
8.17Accuracy of Information    59
8.18Further Assurances    59
8.19Keepwell    59
8.20Collateral Access Agreements    60
8.21Deposit Account Control Agreements    60
Article IX NEGATIVE COVENANTS    60
9.1Debt    60
9.2Limitation on Liens    61
9.3Fundamental Changes    62
9.4Disposition of Assets    62
9.5Restricted Payments.    63
9.6Investments, Loans, Advances, Guarantees and Acquisitions    63
9.7Compliance with Environmental Laws; Compliance with Insurance
Requirements.    65
9.8Change of Business    65
9.9Transactions With Affiliates    65
9.10Hedge Agreements    65
9.11Compliance with Government Regulations    66
9.12Organizational Documents    66
9.13Assignment    66
9.14Taxes    66
9.15Prepayment of Debt; Payment on Subordinated Debt.    66
9.16Sale and Leaseback Transactions    66
9.17Restrictive Agreements    67
Article X FINANCIAL COVENANTS    67
10.1Current Ratio    67
10.2Minimum Tangible Net Worth    67
10.3Funded Debt to Tangible Net Worth Ratio    67
Article XI DEFAULT    67
11.1Default    67
11.2Remedies Upon Default    70
11.3Cash Collateral    70


4

--------------------------------------------------------------------------------





11.4Performance by Agent    70
11.5Crediting of Payments and Proceeds    70
Article XII THE ADMINISTRATIVE AGENT    71
12.1Appointment and Authority    71
12.2Rights as a Lender    72
12.3Exculpatory Provisions.    72
12.4Authorization to Distribute Certain Materials to Lenders    74
12.5Reliance by Agent; Notice of Default.    74
12.6Delegation of Duties    74
12.7Resignation of Agent.    75
12.8Non-Reliance on and Other Lenders    75
12.9No Other Duties, etc    76
12.10File Proofs of Claim    76
12.11Credit Bidding.    77
12.12Collateral and Guaranty Matters.    77
12.13Secured Hedge Agreements and Secured Cash Management Agreements    78
Article XIII MISCELLANEOUS    78
13.1Notices.    78
13.2No Deemed Waiver; Cumulative Remedies    80
13.3Expenses; Indemnity; Damage Waiver; Costs and Expenses.    80
13.4Survival    82
13.5Governing Law; Submission to Jurisdiction    82
13.6Waiver of Jury Trial    82
13.7Successors and Assigns.    83
13.8Amendments, Consents and Waivers.    87
13.9Limitation of Liability    88
13.10Survival of Indemnification and Representation and Warranties.    88
13.11USA Patriot Act    88
13.12Foreign Lender Reporting Requirements    88
13.13Document Imaging    88
13.14Counterparts; Integration; Effectiveness; Electronic Execution.    89
13.15Treatment of Certain Information; Confidentiality    89
13.16ENTIRE AGREEMENT    90




5

--------------------------------------------------------------------------------







SCHEDULES AND EXHIBITS
Schedule 1(a)    Lenders and Commitments
Schedule 2    Parties, Contact Information and Wiring Instructions
Schedule 7.4    Subsidiaries
Schedule 7.7    Ownership of Assets
Schedule 9.1    Existing Debt
Schedule 9.2    Existing Liens
Schedule 9.6    Existing Investments


Exhibit A    Revolving Credit Note
Exhibit B-1    Borrowing Request
Exhibit B-2    Conversion/Continuation Request
Exhibit C    Compliance Certificate
Exhibit D    Assignment and Assumption Agreement










6

--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT dated as of June 9, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Agreement”), is
among Gulf Island Fabrication, Inc., a Louisiana corporation (“Borrower”),
Whitney Bank, a Mississippi state chartered bank (“Whitney Bank”), in its
capacity as Administrative Agent and LC Issuer, and the Lenders from time to
time parties hereto.
RECITALS
A.Borrower has requested that Agent and the Lenders extend credit to Borrower in
the form of a revolving credit facility in the aggregate principal amount of up
to $40,000,000.
B.Agent and the Lenders have agreed to provide such revolving credit facility on
the terms and conditions set out in this agreement.
The parties hereto agree as follows:


1

--------------------------------------------------------------------------------






Article I

DEFINITIONS

1.1    Definitions. As used in this Agreement, the following terms have the
following meanings:
Account has the meaning assigned to such term in the Security Agreement.
Account Debtor means any Person obligated on an Account.
Acquisition means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a controlling equity interest or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.
Additional Secured Obligations means (a) all obligations arising under secured
Cash Management Agreements and Hedge Agreements and (b) all costs and expenses
incurred in connection with enforcement and collection of the foregoing,
including the fees, charges and disbursements of counsel, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Company or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding; provided that,
Additional Secured Obligations of a Company shall exclude any Excluded Hedge
Obligations with respect to such Company.
Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by Agent.
Affiliate means, with respect to a specified Person, another Person that
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person. For purposes
of this definition, the term “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract, or otherwise, and the terms “Controls,” “Controlling,” and
“Controlled” have meanings correlative thereto.
Agent means Whitney Bank in its capacity as administrative agent, and any
successor administrative agent to Whitney Bank appointed pursuant to Section
12.6.
Agent’s Office means Agent’s address and, as appropriate, account as set out on
Schedule 2, or such other address or account as Agent may from time to time
provide notice to Borrower and the Lenders.
Agreement is defined in the preamble above.


2

--------------------------------------------------------------------------------





Anti-Corruption Laws means all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Affiliates from time to time concerning or
relating to bribery or corruption.
Applicable Margin means (a) for LIBOR Loans, 2.00%, and (b) for Base Rate Loans,
0.00%.
Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignment and Assumption means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 13.7), and accepted by Agent, substantially in the form of Exhibit D
or any other form approved by Agent.
Auto-Renewal LC is defined in Section 2.6(a)(iv).
Bankruptcy Code means the Bankruptcy Code in Title 11 of the United States Code,
as amended, modified, succeeded or replaced from time to time.
Base Rate means, when determined, a fluctuating rate per annum equal to the
Prime Rate. Changes in the Base Rate will not occur more often than once each
day.
Base Rate Loan means a Loan which accrues interest based on the Base Rate
Board of Directors means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers, sole member, managing member,
or other governing body of such Person, (c) in the case of any partnership, the
Board of Directors of the general partner of such Person, and (d) in any other
case, the functional equivalent of the foregoing.
Borrower is defined in the preamble above.
Borrower Joinder Agreement means a Borrower Joinder Agreement in Proper Form
which is fully completed and executed by a Responsible Officer.
Borrowing means the Revolving Loans of the same Type, made, Converted, or
Continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.
Borrowing Request means a written request substantially in the form of
Exhibit B‑1, which is fully completed and executed by a Responsible Officer.
Business Day means any day other than a Saturday, Sunday or other day on which
commercial banks in New Orleans, Louisiana are required or authorized by Law to
remain closed, and when used in connection with a LIBOR Loan, the term "Business
Day " shall also exclude any day for which banks are not open for dealings in
Dollar deposits in the London interbank market.
Capital Expenditure means, for any Person, all expenditures (or liabilities
incurred) for assets which are required to be capitalized and so shown on the
balance sheet of any such Person in accordance with GAAP, but excluding (a) such
amounts to the extent financed with the proceeds of Funded Debt permitted


3

--------------------------------------------------------------------------------





to be incurred hereunder, (b) such amounts to the extent financed with insurance
or condemnation proceeds received with respect to loss of, damage to or taking
of property of any Company, and (c) such amounts recovered or recoverable in the
price of a contract with a customer of any Company.
Capital Lease Obligation means, for any Person, the obligations of such Person
to pay rent or other amounts under a lease of (or other agreement conveying the
right to use) real or personal property, which obligations are required to be
classified and accounted for as a liability on a balance sheet of any such
Person in accordance with GAAP.
Cash Collateral means cash, deposit account balances, or other collateral
acceptable to Agent (and any combination thereof).
Cash Collateralize means to deposit with Agent or pledge to Agent under
documentation in Proper Form, Cash Collateral in an amount equal to 105% of the
applicable LC Exposure, for the benefit of one or more of the (a) LC Issuers, as
collateral for LC Exposure or (b) the Lenders as collateral for the obligations
of Lenders to fund participations in respect of LC Exposure.
Cash Equivalents means any of the following types of Investments, to the extent
owned by any Loan Party or any of its Subsidiaries free and clear of all Liens
(other than Permitted Liens):
(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the U.S. or any agency or instrumentality thereof having maturities
of not more than three hundred sixty days (360) days from the date of
acquisition thereof; provided that the full faith and credit of the U.S. is
pledged in support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the Laws of the U.S., any state thereof or the District of Columbia or is
the principal banking subsidiary of a bank holding company organized under the
Laws of the U.S., any state thereof or the District of Columbia, and is a member
of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $500,000,000, in each case
with maturities of not more than ninety (90) days from the date of acquisition
thereof;
(c)    commercial paper issued by any Person organized under the Laws of any
state of the U.S. and rated at least “Prime‑1” (or the then equivalent grade) by
Moody’s or at least “A‑1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of such
Loan Party or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.


4

--------------------------------------------------------------------------------





Cash Management Agreement means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
Cash Management Bank means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, Agent or an
Affiliate of Agent, in its capacity as a party to such Cash Management
Agreement.
Cash Management Liabilities means the indebtedness, obligations and liabilities
of a Borrower to any Cash Management Bank (including all obligations and
liabilities owing to such provider in respect of any returned items deposited
with such provider).
CFC means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code.
CFC Holdco means a Domestic Subsidiary, substantially all of the assets of which
consist of Equity Interests of CFCs.
Change of Control means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of thirty-five percent
(35)% or more of the Equity Interests of the Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
on a fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or
(b)during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a)  the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything in this Agreement
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking


5

--------------------------------------------------------------------------------





Supervision (or any successor or similar authority) or the U.S. or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
Closing Date means the date on which this Agreement has been executed and
delivered by the parties hereto and the conditions set out in Section 6.1 have
been satisfied or waived in writing in accordance with this Agreement.
Collateral has the meaning specified in Section 5.1.
Commitment means the Revolving Commitment.
Commitment Percentage means, as to any Lender, such Lender’s Revolving
Commitment Percentage.
Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended, and all related rules, regulations and published interpretations.
Company means each of, and Companies means all of, Borrower and its
Subsidiaries.
Compliance Certificate means a certificate substantially in the form of
Exhibit C, fully completed and executed by a Responsible Officer.
Connection Income Taxes means Other Connection Taxes that are imposed on or
measured by net income or profits (however denominated) or that are franchise
Taxes or branch profits Taxes.
Consolidated Net Income means, for any period, the net income (or loss) of the
Companies for such period taken as a single accounting period determined in
conformity with GAAP.
Continue, Continuation and Continued refers to the continuation of a LIBOR Loan
from one Interest Period to the next Interest Period in accordance with
Section 2.4.
Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.
Convert, Conversion, and Converted refers to a conversion of one Type of Loan
into another Type of Loan in accordance with Section 2.4.
Conversion/Continuation Request means a written request substantially in the
form of Exhibit B‑2, which is fully completed and executed by Responsible
Officer.


Credit Extension means the making, Conversion, or Continuation of a Loan or the
issuance, amendment, or renewal of an LC.


6

--------------------------------------------------------------------------------





Current Financials means, when determined, the financial statements of the
Companies most recently delivered to Agent in accordance with Section 8.1.
Debt means, when determined for any Person and without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds (other than, for the avoidance of doubt, surety bonds
obtained from a third party surety in the ordinary course of business), notes,
debentures, or other similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable (paid within 120 days) incurred in the ordinary course of business),
(e) all indebtedness of others secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
indebtedness secured thereby has been assumed, (f) all guarantees by such Person
of indebtedness of others (other than guarantees by Borrower for the benefit of
a Subsidiary), (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit or letters of guarantee, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) all obligations of such Person to repurchase accounts, chattel paper, or
notes receivable sold by such Person, (k) all obligations of such Person in
respect of Disqualified Equity Interest and all other obligations of such Person
to redeem or repurchase any of such Person’s Equity Interests, (l)  the net
obligation of such Person under any Hedge Agreement (which, on any date, shall
be deemed to be the Hedge Termination Value as of such date), (m) all
liabilities of such Person in respect of unfunded vested benefits under any
ERISA employee plan, and (n) all other obligations required by GAAP to be
classified upon such Person’s balance sheet as liabilities (excluding capital
stock, surplus, surplus reserves and deferred credits). The Debt of any Person
shall include indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefore as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
indebtedness provide that such Person is not liable therefor.
Debtor Relief Laws means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, fraudulent transfer, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, suspension of payments, or similar debtor relief Laws of the
U.S. or other applicable jurisdictions from time to time in effect.
Default has the meaning specified in Section 11.1.
Default Rate means the lesser of (a) the Maximum Rate, and (b) the sum of the
Base Rate, plus the Applicable Margin for Base Rate Loans, plus two percent
(2.00%).
Defaulting Lender means any Lender that
(a)    has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded under this
Agreement unless such Lender notifies Agent and Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default or Potential Default, shall be specifically identified in
such writing) has not been


7

--------------------------------------------------------------------------------





satisfied, or (ii) pay to Agent, any LC Issuer, or any other Lender any other
amount required to be paid by it under this Agreement (including in respect of
its participation in LCs) within two (2) Business Days of the date when due,
(b)    has notified Borrower, Agent, or any LC Issuer in writing that it does
not intend to comply with its funding obligations under this Agreement, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan under this Agreement and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default or Potential Default, shall be specifically identified in
such writing or public statement) cannot be satisfied),
(c)    has failed, within three (3) Business Days after written request by Agent
or Borrower, to confirm in writing to Agent and Borrower that it will comply
with its prospective funding obligations under this Agreement (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this paragraph
(c) upon receipt of such written confirmation by Agent and Borrower), or
(d)    has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the U.S. or from the enforcement of judgments
or writs of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to Borrower, each LC Issuer, and each Lender.
Disposition means the sale, lease, transfer, conveyance, assignment, license, or
other disposition of any asset by any Person (including any sale and leaseback
transaction), and any sale, assignment, transfer, conveyance, or other
disposition, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.
Disqualified Equity Interest means any Equity Interest, which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable (other than solely for Equity Interests which are not
Disqualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the
Obligations that are accrued


8

--------------------------------------------------------------------------------





and payable and the termination of the Commitments), (b) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not Disqualified Equity Interests) (except as a result of a change of control or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Obligations that are accrued and payable and the termination of the
Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Debt or any other Equity Interest that would constitute Disqualified Equity
Interests, in each case, prior to the first anniversary of the Revolving Credit
Termination Date.
Distribution means (a) any dividend, distribution, or other payment (whether in
cash, securities, or other property) in respect of the Equity Interests of a
Person, (b) any redemption, purchase, retirement or other acquisition by a
Person of any of its Equity Interests, or (c) the establishment of any fund for
any such distribution, dividend, payment, redemption, purchase, retirement, or
acquisition, including any sinking fund or similar arrangement.
Dollar, Dollars and $ means currency of the U.S. which is at the time of payment
legal tender for the payment of public and private debts in the U.S.
Domestic Subsidiary means any Subsidiary that is organized under the laws of any
state of the United States or the District of Columbia.
Electronic Applications is defined in Section 2.6(f).
Eligible Assignee means any Person that meets the requirements to be an assignee
under Section 13.7(b)(iii) and (v) (subject to such consents, if any, as may be
required under Section 13.7(b)(iii)).
Eminent Domain Event means any Governmental Authority, or any Person acting
under, for, or on behalf of, a Governmental Authority, institutes proceedings to
condemn, seize or appropriate all or part of any asset of a Loan Party.
Eminent Domain Proceeds means all amounts received by any Loan Party as a result
of any Eminent Domain Event.
Employee Plan means a pension, profit-sharing, or stock bonus plan intended to
qualify under Section 401(a) of the Tax Code, maintained or contributed to by
Borrower, including any multiemployer plan within the meaning of Section
4001(a)(3) of ERISA.
Environmental Law means all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Substance or to
health and safety matters.
Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) any violation of any Environmental Law, (b) the


9

--------------------------------------------------------------------------------





generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Substance, (c) any exposure to any Hazardous Substance, (d) the
Release or threatened Release of any Hazardous Substance into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
Equity Interest and Equity Interests mean, with respect to any Person, any and
all shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), or equity of such
Person, including, if such Person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, in each case, whether
outstanding on the date hereof or issued after the date hereof.
ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
its related rules, regulations, and published interpretations.
ERISA Event means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of the
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.
Exchange Act means the Securities Exchange Act of 1934 and the rules of the
Securities Exchange Commission thereunder as in effect on the Closing Date.
Excluded Hedge Obligation means, with respect to any Guarantor any Hedge
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 8.19 and any other “keepwell”, support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Hedge Obligations by other Companies) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Hedge Obligation. If a Hedge Obligation arises under a master agreement
governing more than one Hedge Agreement, such exclusion shall apply only to the
portion of such Hedge


10

--------------------------------------------------------------------------------





Obligation that is attributable to Hedge Agreements for which such Guaranty or
Lien is or becomes excluded in accordance with the first sentence of this
definition.
Excluded Taxes means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 4.7) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.1, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office; (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(g); and (d) any U.S. federal withholding Taxes
imposed under FATCA.
Facilities means the Revolving Credit Facility and any other revolving loan or
other credit facility that is provided under this Agreement after the Closing
Date.
FATCA means Sections 1471 through 1474 of the Tax Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published in the Federal Reserve Bank of New York
Statistical Daily Rates for the applicable day (or, if such source is not
available, such alternate source as determined by Lender).
Field Audit means audits, verifications and inspections of (a) the Collateral,
(b) the accounting and financial processes and procedures of the Companies and
the other Loan Parties pertaining to the Collateral, and (c) the books, records
and documents of the Companies and the other Loan Parties pertaining to the
Collateral, in each case conducted by a Person (who may be an employee of Agent
or any Lender or who may be an independent third party) satisfactory to Agent.
Foreign Lender means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.
Foreign Subsidiary means any Subsidiary that is not a Domestic Subsidiary.
Fronting Exposure means, at any time there is a Defaulting Lender, with respect
to any LC Issuer, such Defaulting Lender’s Revolving Commitment Percentage of
the outstanding LC Exposure with respect to LCs issued by such LC Issuer other
than LC Exposure as to which such Defaulting Lender’s participation


11

--------------------------------------------------------------------------------





obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms of this Agreement.
Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
Funded Debt means, when determined, for any Person (a) all Debt for borrowed
money, whether or not evidenced by notes, bonds, debentures or similar
instruments, and whether as a direct obligor, a reimbursement obligor on a
letter of credit, a guarantor, or otherwise, (b) all Capital Lease Obligations,
and (c) the LC Exposure and liabilities related to other letters of credit.
GAAP means generally accepted accounting principles in the U.S. set out in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board as in effect from time to time.
Governmental Authority means the government of the U.S. or any other nation, or
of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
Guarantor means (a) any Person which executes a Guaranty in favor of Agent
(including without limitation all of the Persons required to be Guarantors
pursuant to Section 5.3), and (b) with respect to Additional Secured Obligations
owing by any Company or any of its Subsidiaries and any Hedge Obligation of a
Specified Loan Party (determined before giving effect to Sections 5.3 and 8.19
under the Guaranty), Borrower.
Guarantee of or by any Person (the “guarantor”) means any obligation, contingent
or otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
Guaranty means a guaranty executed by a Guarantor in favor of Agent in Proper
Form to, directly or indirectly, guarantee the Obligations and Additional
Secured Obligations (for each Guarantor as applicable to this Agreement, subject
to the proviso in this defined term, its “Guaranteed Obligations”); provided
that,


12

--------------------------------------------------------------------------------





the “Guaranteed Obligations” of a Guarantor hereunder shall exclude any Excluded
Hedge Obligations with respect to such Guarantor.
Hazardous Substance means (a) any explosive or radioactive substance or waste,
all hazardous or toxic substances, waste, or other pollutants, and any other
substance the presence of which requires removal, remediation or investigation
under any applicable Environmental Law, (b) any substance that is defined or
classified as a hazardous waste, hazardous material, pollutant, contaminant, or
toxic or hazardous substance under any applicable Environmental Law, or
(c) petroleum, petroleum distillates, petroleum products, oil, polychlorinated
biphenyls, radon gas, infectious medical wastes, and asbestos or
asbestos-containing materials.
Hedge Agreement means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”) including
any such obligations or liabilities under any Master Agreement.
Hedge Bank means any Person that, at the time it enters into a Hedge Agreement
permitted under Article IX, is a Lender, an Affiliate of a Lender, Agent or an
Affiliate of Agent, in its capacity as a party to such Hedge Agreement.
Hedge Obligations means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section l a(47) of the Commodity Exchange Act.
Hedge Termination Value means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedge Agreements,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Agreements (which may
include a Lender or any Affiliate of a Lender).
ICC is defined in Section 2.6(e).


13

--------------------------------------------------------------------------------





Indemnified Taxes means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
Information is defined in Section 13.15(b).
Insurance Proceeds means all cash and non-cash proceeds in respect of any
insurance policy maintained by any Company other than (a) key man life insurance
proceeds and (b) unless a Default then exists, any business interruption
insurance proceeds.
Interest Expense means for the Companies on a combined basis, for any period,
the sum of all cash interest expense paid or required by its terms to be paid
during such period, as determined in accordance with GAAP consistently applied
in accordance with historical practices.
Interest Period means with respect to any LIBOR Loan, the period commencing on
the date such Loan is made, Continued, or Converted, and ending on the
numerically corresponding day in the calendar month that is one month
thereafter, as Borrower may elect under Sections 2.4, or 2.6; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (b) if any Interest Period begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month of such Interest Period.
Investment means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, guarantee or assumption of Debt of, or purchase or
other acquisition of any other Debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
Laws means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, requests, licenses, authorizations and permits
of, and agreements with, any Governmental Authority (whether or not such orders,
requests, licenses, authorizations, permits or agreements have the force of
law) including all Environmental Laws.
LC means any letter of credit issued by an LC Issuer for the account of any Loan
Party on or after the Closing Date under the terms of this Agreement (and the
applicable LC Application).


14

--------------------------------------------------------------------------------





LC Application means the standard form of letter of credit application and
agreement for the issuance or amendment of LCs which is from time to time in use
by the applicable LC Issuer.
LC Credit Extension means, with respect to any LC, the issuance, extension of
the expiry date, amendment, renewal, or increase of the amount of such LC.
LC Credit Extension Date means the date on which an LC Credit Extension occurs.
LC Disbursement means an extension of credit resulting from a drawing under any
LC which has not been reimbursed or refinanced as a Loan under the Revolving
Credit Facility.
LC Exposure means, when determined and without duplication, the sum of (a) the
aggregate undrawn maximum face amount of each LC at such time, plus (b) the
aggregate unpaid obligations of the Companies to reimburse the Revolving Lenders
for amounts paid by the Revolving Lenders under LCs (including all LC
Disbursements and excluding any Revolving Loans to fund such reimbursement
obligations under Section 2.6). The LC Exposure of any Revolving Lender at any
time shall be its Revolving Commitment Percentage of the total LC Exposure at
such time.
LC Issuer means Whitney Bank, in its capacity as issuer of LCs under this
Agreement, or such other Lender as Borrower may from time to time select as an
LC Issuer under this Agreement pursuant to Section 2.6; provided that, such
Lender has agreed to be an LC Issuer.
LC Sublimit means $40,000,000.
Lenders means the Persons listed on Schedule 1(a) and any other Person that
shall have become party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
Lending Office means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and Agent.
LIBOR means, the One Month London InterBank Offered Rate in U.S. Dollars as
calculated and published by the Intercontinental Exchange Benchmark
Administration Ltd. (“ICE,” or the successor thereto if ICE is no longer making
a London Interbank Offered Rate available) and in effect on the first day of
each calendar month. The One Month ICE LIBOR shall be obtained by Agent from an
intermediary rate reporting source such as Bloomberg, L.P. or other
authoritative rate reporting source as selected by Agent, and is based on an
average of interbank offered rates for one month deposits in U.S. Dollars based
on quotes from designated banks in the London market. The One Month ICE LIBOR
shall be rounded up to the nearest one-eighth (1/8th) of one percent by Agent to
determine the index (the "LIBOR Index"). Notwithstanding anything in this
Agreement to the contrary, if the One Month ICE LIBOR as reported by Bloomberg,
L.P or other rate reporting source is less than zero, then it shall be deemed to
be zero percent (0.0%) and the LIBOR Index shall be rounded up to one-eighth
(1/8th) of one percent. The LIBOR Index shall be adjusted on the first day of
each calendar month. The LIBOR Index is not necessarily the lowest rate charged
by Agent for any particular class of borrowers or credit extensions. Borrower
understands that Agent may make loans based on other rates as well. If the LIBOR
Index becomes unavailable during the term of this Agreement,


15

--------------------------------------------------------------------------------





Agent may designate a substitute index by notice to Borrower. Borrower may
obtain the current LIBOR Index from Agent upon Borrower’s request. Agent’s
determination of the LIBOR Index shall be conclusive absent demonstrable error.
LIBOR Loan means a Loan accruing interest based on LIBOR.
Lien means any lien (including statutory liens), mortgage, security interest,
financing statement, collateral assignment, pledge, negative pledge assignment,
charge, hypothecation, deposit arrangement, preference, priority or other
security interest or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, and any
financing lease having substantially the same economic effect as any of the
foregoing), or encumbrance of any kind, and any other right of or arrangement
with any creditor (whether based on common law, constitutional provision,
statute or contract) to have its claim satisfied out of any property or assets,
or their proceeds, before the claims of the general creditors of the owner of
the property or assets.
Litigation means any action by or before any Governmental Authority, arbitrator,
or arbitration panel.
Loan Documents means (a) this Agreement, all certificates and requests delivered
under this Agreement, and all exhibits and schedules to this Agreement, (b) the
Notes, (c) all Guaranties, (d)  the Security Documents, (e) all Subordination
Agreements, (f)  all LCs and LC Applications, (g)  all Secured Cash Management
Agreements, (h) all other agreements, documents, and instruments in favor of
Agent, any Lender, or any LC Issuer ever delivered in connection with or under
this Agreement (excluding any Secured Hedge Agreement), and (i) all renewals,
extensions, amendments, modifications, supplements, restatements, and
replacements of, or substitutions for, any of the foregoing.
Loan Party means each of, and Loan Parties means all of, Borrower and the
Guarantors.
Loan or Loans means the Revolving Loans.
Material Adverse Effect means (a) the material impairment of the ability of any
Loan Party to perform any of its payment or other material obligations under any
Loan Document, (b) the material impairment of the ability of Agent to enforce
any Loan Party’s material obligations, or Agent’s rights, under any Loan
Document, (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party, and (d) a material adverse change in, or a material adverse effect
upon, the operations, business, properties, liabilities (actual or contingent),
or condition (financial or otherwise) of the Loan Parties, taken as a whole, as
represented in the initial financial statements delivered to Agent on or about
the Closing Date in respect of the Loan Parties.
Material Adverse Event means any circumstance or event that, individually or
collectively with other circumstances or events, could reasonably be expected to
have a Material Adverse Effect.
Material Contract means “material contract” as defined in Item 601(b)(10) of
Regulation S-K of the Exchange Act.
Maximum Rate means the maximum rate of nonusurious interest permitted from
day-to-day by applicable Law


16

--------------------------------------------------------------------------------





Minimum Collateral Amount means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all LC Issuers with respect to LCs issued and
outstanding at such time, and (b) otherwise, an amount determined by Agent and
the LC Issuers in their sole discretion.
Multiemployer Plan means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
Net Proceeds means (a) with respect to any Disposition of any asset by any
Person, the aggregate amount of cash and non-cash proceeds from such Disposition
received by, or paid to or for the account of, such Person, net of customary and
reasonable out-of-pocket costs, fees, and expenses, (b) with respect to the
issuance of Equity Interests or Subordinated Debt or the making of any cash
capital contributions, the cash and non-cash proceeds received from such
issuance, incurrence, or contribution net of attorneys’ fees, investment banking
fees, accountants fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection with such issuance,
(c) with respect to Insurance Proceeds, all cash proceeds received by any Loan
Party, Agent, or any Lender from an insurer under any insurance policy
maintained by such any Company or any Loan Party, and (d) with respect to
Eminent Domain Proceeds, all cash proceeds received by any Loan Party from any
Governmental Authority net of attorney’s fees and other customary and reasonable
out of pocket costs, fees, and expenses. Non-cash proceeds include any proceeds
received by way of deferred payment of principal pursuant to a note, installment
receivable, purchase price adjustment receivable, or otherwise, but only as and
when received.
Net Worth means, when determined, (a) the aggregate amount at which all assets
of the Companies would be shown on a balance sheet at such date, less (b) Total
Liabilities of the Companies.
New Loan Party is defined in Section 5.3 below.
Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 13.8 and (b) has been approved by the
Required Lenders.
Non-Defaulting Lender means, at any time, each Lender that is not a Defaulting
Lender at such time.
Nonrenewal Notice Date is defined in Section 2.6(a)(iv).
Notes means the Revolving Credit Notes.
Obligations means all present and future Debt, liabilities and obligations
(including the Loans, the LC Exposure, the Cash Management Liabilities, and
indemnity obligations), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, and all renewals,
increases and extensions thereof, or any part thereof, now or in the future owed
to Agent, any Lender, or any LC Issuer by any Loan Party under this Agreement or
any of the other Loan Documents, together with all interest accruing thereon,
reasonable fees, costs and expenses payable under the Loan Documents or in
connection with the enforcement of rights under the Loan Documents, including
(a) fees and expenses under this Agreement, and (b) interest and fees that
accrue after the commencement of any proceeding under any


17

--------------------------------------------------------------------------------





Debtor Relief Law naming any Loan Party or any Affiliate thereof as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.
Organizational Documents means, for any Person, (a) the articles of
incorporation or certificate of formation and bylaws of such Person if such
Person is a corporation, (b) the articles of organization or certificate of
formation and regulations or limited liability company agreement (or other
similar governing document) of such Person if such Person is a limited liability
company, (c) the certificate of limited partnership or certificate of formation
and the limited partnership agreement of such Person if such Person is a limited
partnership, or (d) the documents under which such Person was created and is
governed if such person is not a corporation, limited liability company or
limited partnership.
Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4 7).
Participant is defined in Section 13.7(d).
Participant Register is defined in Section 13.7(d).
Patriot Act is defined in Section 13.11.
Permitted Debt means Debt permitted in Section 9.1.
Permitted Encumbrances means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 8.9;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 8.9;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


18

--------------------------------------------------------------------------------





(e)    judgment Liens in respect of judgments that do not constitute a Default
under Section 11.1(g); and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
provided that, the term “Permitted Encumbrances” shall not include any Lien
securing Debt, except with respect to clause (e) above.
Permitted Investments means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
Permitted Liens means Liens permitted in Section 9.2.
Person means any natural person, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, syndicate, Governmental Authority or
other entity or organization of whatever nature.
Plan means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.


19

--------------------------------------------------------------------------------





Potential Default means the occurrence of any event or the existence of any
circumstance that would, with the giving of notice or lapse of time or both,
become a Default.
Prime Rate means, when determined, the fluctuating rate of interest most
recently published by the Wall Street Journal and designated as the Prime Rate
for the U.S. as published in the “Money Rates” section of the Wall Street
Journal (the “Prime Index”). In the event the Prime Rate is published as a range
of rates, the highest rate in the quoted range shall be the Prime Index. The
Prime Rate will change when and as the Prime Index changes. The Prime Index is
not necessarily the lowest rate charged by Agent for any particular class of
borrowers or credit extensions. Borrower understands that Agent may make loans
based on other rates as well. If the Prime Index becomes unavailable during the
term of this Agreement, Agent may designate a substitute index by notice to
Borrower. Borrower may obtain the current Prime Index from Agent upon Borrower’s
request. Agent’s determination of the Prime Index shall be conclusive absent
demonstrable error.
Proper Form means in form and substance reasonably satisfactory to Agent and its
legal counsel.
Qualified ECP Guarantor means, at any time, each Company with total assets
exceeding $10,000,000 or that otherwise qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Recipient means (a) Agent, (b) any Lender, and (c) any LC Issuer, as applicable.
Register is defined in Section 13.7(c).
Regulation D means Regulation D of the Board of Governors of the Federal Reserve
System as the same may be amended or supplemented.
Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, members, advisors or any other agent or Representative of such Person
or of such Person’s Affiliates.
Release means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.
Removal Effective Date is defined in Section 12.6(b).
Report means reports prepared by Agent or another Person showing the results of
appraisals, field examinations or audits pertaining to the Borrower’s assets
from information furnished by or on behalf of Borrower, after Agent has
exercised its rights of inspection pursuant to this Agreement, which Reports may
be distributed to the Lenders by Agent.
Representatives of any Person means representatives, officers, directors,
members, managers, employees, consultants, contractors, attorneys, authorized
agents or any other Person authorized by such Person’s Board of Directors to act
on behalf of such Person.
Required Lenders means, at any time, Lenders having Total Credit Exposure
representing more than 66.67% of the Total Credit Exposure of all Lenders;
provided that, for any period in which there are


20

--------------------------------------------------------------------------------





less than three (3) Lenders, Required Lenders shall be all Lenders. The Total
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.
Resignation Effective Date is defined in Section 12.6(a).
Responsible Officer means (a) the president, chief executive officer, chief
financial officer, chief operating officer or secretary of Borrower, or
(b) another natural person who is designated in writing to Agent by Borrower as
a Person authorized to take specific actions on behalf of Borrower and the other
Loan Parties.
Restricted Payment means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.
Revolving Commitment means (a) as to all Revolving Lenders, the aggregate
commitment of all Revolving Lenders to make Revolving Loans and participate in
LCs, in an aggregate principal amount at any time outstanding not to exceed the
Revolving Committed Amount, and (b) as to any Revolving Lender, the obligation
of such Revolving Lender to make Revolving Loans and participate in LCs under
this Agreement in an aggregate principal amount at any time outstanding not to
exceed the Revolving Committed Amount for such Revolving Lender.
Revolving Commitment Percentage means, when determined for any Revolving Lender,
the ratio of (a) the amount of the Revolving Committed Amount of such Revolving
Lender to (b) the Revolving Committed Amount of all the Revolving Lenders.
Revolving Committed Amount means (a) as to all Revolving Lenders, the aggregate
amount set out for the Revolving Lenders on Schedule 1(a) (as such amount may be
modified at any time or from time to time pursuant to the terms of this
Agreement) and (b) as to any Revolving Lender, the amount set out opposite such
Revolving Lender’s name on Schedule 1(a) as its Revolving Committed Amount (as
such amount may be modified at any time or from time to time pursuant to the
terms of this Agreement). The aggregate Revolving Committed Amount of all
Revolving Lenders on the Closing Date is $40,000,000
Revolving Credit Exposure means, when determined, (a) for any Revolving Lender,
the sum of the Revolving Principal Amount and the LC Exposure of such Revolving
Lender, and (b) for all Revolving Lenders, the sum of the Revolving Principal
Amount and the LC Exposure of all Revolving Lenders.
Revolving Credit Facility means the revolving credit facility established
pursuant to Section 2.1.
Revolving Credit Limit means, when determined, the Revolving Committed Amount of
all Revolving Lenders.
Revolving Credit Note means a promissory note made by Borrower in favor of a
Revolving Lender in the amount of the Revolving Committed Amount of such
Revolving Lender and evidencing the Revolving Loans made by such Revolving
Lender, substantially in the form attached as Exhibit A, and any amendments,


21

--------------------------------------------------------------------------------





supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
Revolving Credit Termination Date means the earliest to occur of (a) June 9,
2019, (b) the date of termination of the entire Revolving Commitment by Borrower
pursuant to Section 2.7, or (c) the date of termination of the Revolving
Commitment pursuant to Section 11.2.
Revolving Lender means any of, and Revolving Lenders means all of, the Lenders
with a Revolving Commitment. As of the Closing Date, the Revolving Lenders are
set out on Schedule 1(a).
Revolving Loan means any revolving loan made to Borrower as part of a Borrowing
pursuant to Section 2.1.
Revolving Principal Amount means, when determined, (a) for all Revolving
Lenders, the aggregate outstanding principal balance of the Revolving Credit
Notes, and (b) for any Revolving Lender, such Lender’s Revolving Commitment
Percentage of the aggregate outstanding principal balance of the Revolving
Credit Notes.
Sanctioned Person means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
Sanctions means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
Secured Cash Management Agreement means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
Secured Hedge Agreement means any Hedge Agreement (a) required pursuant to
Section 8.17 or (b) permitted under Article IX, in each case that is entered
into by and between any Loan Party and any Hedge Bank.
Secured Obligations means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.
Secured Parties means, collectively, Agent, the Lenders, each LC Issuer, the
Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed by
Agent from time to time pursuant to Section 12.5, any other holder from time to
time of any of any Secured Obligations and, in each case, their respective
successors and permitted assigns.


22

--------------------------------------------------------------------------------





Security Agreement means each Security and Pledge Agreement in Proper Form
executed by any Loan Party, as debtor, and by Agent, as secured party, granting
Agent a Lien on, and security interest in, among other things, such Loan Party’s
personal property assets.
Security Documents means all Security Agreements, deeds of trust, mortgages, and
all other documents executed in connection therewith, in each case to create or
perfect a Lien in favor of Agent, for the ratable benefit of the Secured
Parties, on the assets of the Loan Parties.
Solvent means, with respect to any Person as of a particular date, that on such
date (a) such Person is able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (b) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature in their ordinary course, (c) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s assets would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage and (d) the book value
of the assets of such Person as set out on such Person’s balance sheet is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
Specified Loan Party means any Company that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 8.19).
Subordinated Debt means all Debt of the Companies which is contractually
subordinated in right of payment, collection, enforcement and lien rights to the
prior payment in full of the Obligations on terms satisfactory to Agent, and
includes Debt in the form of subordinated convertible debentures or subordinated
promissory notes.
Subordination Agreement means each subordination agreement in Proper Form
between Agent and the holders of Subordinated Debt, in each case, and as the
same may be amended, restated, or supplemented.
Subsidiary of a Person (the “parent”) means, when determined, (a) any Person the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, (b) any other corporation, limited
liability company, association or other business entity of which securities or
other ownership interests representing more than 50% of the voting power of all
Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors thereof are, as
of such date, owned, Controlled or held by the parent and/or one or more
subsidiaries of the parent, (c) any partnership (i) the sole general partner or
the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (ii) the only general partners of which are the
parent and/or one or more subsidiaries of the parent, and (d) any other Person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, all references in this
Agreement or the Loan Documents to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or to Subsidiaries of Borrower.


23

--------------------------------------------------------------------------------





Tangible Net Worth means, when determined, the sum of common stock, preferred
stock, capital surplus, retained earnings and Subordinated Debt less the sum of
all receivable due from shareholders and affiliates, loans receivable from
shareholders and affiliates, treasury stock and the sum of all intangible assets
(including, without limitation, good will, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks and brand names).
Tax Code means the Internal Revenue Code of 1986, as amended, and related rules,
regulations and published interpretations.
Tax Distribution means any Distribution made by Borrower or any Subsidiary in
amounts which are sufficient to permit the owners of such Borrower or Subsidiary
to pay their federal, state or local income taxes (or taxes based on
income) which arise solely and directly as a result of their ownership interest
in such Borrower or Subsidiary, as evidenced by the applicable Borrower’s tax
returns for the applicable year.
Taxes means, for any Person, all present and future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholdings), assessments,
fees or other charges imposed by any Governmental Authority upon that Person,
its income, or any of its properties, franchises or assets (including any
applicable interest, additions to tax, or penalties applicable thereto).
Total Credit Exposure means, when determined for any Lender, the Revolving
Credit Exposure of such Lender at such time.
Total Liabilities means, when determined, all obligations required by GAAP to be
classified as liabilities upon the Companies’ balance sheet, including the
aggregate amount of all Debt, liabilities (including tax and other proper
accruals) and reserves of the Companies.
Type when used in reference to a Loan or Borrowing, refers to whether the Loan
(or the Loans made in connection with a Borrowing) are Base Rate Loans or LIBOR
Loans.
UCC means the Uniform Commercial Code in effect from time to time in the State
of Louisiana.
Unreimbursed Amount is defined in Section 2.6(b).
U.S. means United States of America.
Whitney Bank is defined in the preamble above.
Withdrawal Liability means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Withholding Agent means any Loan Party and Agent.

1.2    Other Definitional Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified in this Agreement or in such
other Loan Document:


24

--------------------------------------------------------------------------------





(a)    the definitions of terms in this Agreement shall apply equally to the
singular and plural forms of the terms defined, and whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, and any reference in this Agreement to any Person shall be
construed to include such Person ‘s successors and assigns;
(b)    the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, the words “herein”, “hereof” and
“under this Agreement”, and words of similar import, shall be construed to refer
to this Agreement in its entirety and not to any particular provision hereof,
and all references in this Agreement to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement;
(c)    the word “will” shall be construed to have the same meaning and effect as
the word “shall”, the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
the word “documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form;
(d)    in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word ‘‘through” means “to and
including”; and
(e)    section headings in this Agreement and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

1.3    Accounting Terms. All accounting terms not specifically or completely
defined in this Agreement shall be construed in conformity with, and all
financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, applied on a consistent basis, as in effect
from time to time and in a manner consistent with that used in preparing the
financial statements required by Section 8.1, except as otherwise specifically
prescribed in this Agreement and, in the case of unaudited statements, without
footnotes and year-end adjustments. Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Debt of Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.

1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date and not
otherwise defined in this Agreement shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.

1.5    Rounding. Any financial ratios required to be maintained by the Loan
Parties pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed in
this


25

--------------------------------------------------------------------------------





Agreement and rounding the result up or down to the nearest number (with a
rounding­ up if there is no nearest number).

1.6    References to Agreement and Laws. Unless otherwise expressly provided
herein, (a) references to Organizational Documents, agreements (including the
Loan Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.7    Time. Unless otherwise specified, all references in this Agreement to
times of day shall be references to Central time (daylight or standard, as
applicable).

ARTICLE II    
COMMITMENTS, LOANS, AND LCS

2.1    Credit Facilities
(a)    Revolving Credit Facility.
(ii)    Subject to Sections 6.1 and 6.2, and the other the terms and conditions
of this Agreement, from time to time prior to the Revolving Credit Termination
Date, each Revolving Lender agrees to make Revolving Loans to Borrower ratably
in accordance its Revolving Commitment Percentage and in an aggregate principal
amount which shall not cause (i) such Revolving Lender’s Revolving Credit
Exposure to exceed its Revolving Committed Amount or (ii) the Revolving Credit
Exposure of all Revolving Lenders to exceed the Revolving Credit Limit. Within
the foregoing limits and subject to the terms and conditions of this Agreement,
Borrower may borrow, repay, and re-borrow Revolving Loans. Revolving Loans may
be Base Rate Loans or LIBOR Loans, as Borrower may elect, subject to the terms
set out in this Agreement.
(iii)    Each Revolving Loan shall be made as part of a Borrowing and each
Revolving Loan shall be made by a Revolving Lender ratably in accordance its
Revolving Commitment Percentage of such Borrowing.

2.2    Method of Borrowing
(a)    By no later than 10:00 a.m. (i) on the date of the requested Borrowing of
Loans that will be Base Rate Loans and (ii) three (3) Business Days prior to the
date of the requested Borrowing of Loans that will be LIBOR Loans, Borrower
shall telephone Agent (and in the case of a requested Base Rate Loan, Agent
shall notify the Lenders) as well as submit (A) a written completed Borrowing
Request to Agent.


26

--------------------------------------------------------------------------------





(b)    If Borrower fails to specify (i) the Type of Loan requested, then such
Loan shall be deemed to be a Base Rate Loan, or (ii) an Interest Period, then
such LIBOR Loan shall be deemed to have an Interest Period of one month. All
Loans made on the Closing Date shall be Base Rate Loans until the commencement
of the next Interest Period, whereupon all or any portion of the Loans may be
converted into LIBOR Loans in accordance with the terms of Section 2.4.
(c)    From time to time, Whitney Bank, as a Cash Management Bank, may provide
certain treasury or cash management services to Borrower under which Borrower
incurs Loans under the Revolving Credit Facility. While a Cash Management
Agreement with Whitney Bank is in effect, Borrower may repay the Revolving
Principal Amount under the terms of the Cash Management Agreement without
notice. Borrower hereby authorizes Whitney Bank to honor all checks or other
drafts received against the accounts subject to the Cash Management Agreement.
Loans borrowed under the terms of any Cash Management Agreement between Borrower
and Whitney Bank shall be Base Rate Loans in accordance with the terms of this
Agreement. In the event of any conflict between the terms of any Cash Management
Agreement with Whitney Bank and this Agreement, the terms of this Agreement
shall control.

2.3    Funding of Loans. Upon receipt of a Borrowing Request, Agent shall
promptly inform the Lenders as to the terms thereof. Each Lender shall make its
Commitment Percentage of the requested Borrowing available to Agent in Dollars
and in immediately available funds at Agent’s Office not later than 12:00 noon
on the Business Day specified in the applicable Borrowing Request. Upon
satisfaction of the conditions set out in Sections 6.1 and 6.2, the amount of
the requested Loans will then be made available to the applicable Borrower by
Agent either by (a) crediting the account of Borrower on the books of Agent with
the amount of such funds, or (b) wire transfer of such funds, in each case in
accordance with instructions provided by Borrower to (and reasonably acceptable
to) Agent.

2.4    Continuations and Conversions.
(a)    Subject to the terms below, Borrower shall have the option, on any
Business Day prior to the Revolving Credit Termination Date, to continue
existing LIBOR Loans for a subsequent Interest Period, to Convert Base Rate
Loans into LIBOR Loans, or to Convert LIBOR Loans into Base Rate Loans. By no
later than 10:00 a.m. (i) on the date of the requested Conversion of a LIBOR
Loan to a Base Rate Loan and (ii) three (3) Business Days prior to the date of
the requested Continuation of a LIBOR Loan or Conversion of a Base Rate Loan to
a LIBOR Loan, Borrower shall provide telephonic notice to Agent, followed
promptly by a written Continuation/Conversion Request setting out whether
Borrower wishes to Continue or Convert such Loans.
(b)    Notwithstanding anything in this Agreement to the contrary, (i) except as
provided in Sections 4.3 and 4.4, LIBOR Loans may only be Continued or Converted
into Base Rate Loans on the last day of the Interest Period applicable thereto,
(ii) LIBOR Loans may not be Continued, nor may Base Rate Loans be Converted into
LIBOR Loans, during the existence and continuation of a Default, and (iii) any
request to Continue a LIBOR Loan that fails to comply with the terms hereof or
any failure to request a Continuation of a LIBOR Loan at the end of an Interest
Period


27

--------------------------------------------------------------------------------





shall be deemed a request to Convert such LIBOR Loan to a Base Rate Loan on the
last day of the applicable Interest Period.

2.5    Minimum Amounts and Interest Period Limitations. Each request for a
Borrowing, Conversion, or Continuation under this Agreement shall be subject to
the following requirements: (a) for LIBOR Loans it shall be in a minimum amount
of the lesser of $500,000 (and in integral multiples of $100,000 in excess
thereof) or the remaining amount available to be borrowed, (b) for Base Rate
Loans it shall be in a minimum amount of the lesser of $500,000 (and in integral
multiples of $100,000 in excess thereof) or the remaining amount available to be
borrowed, and (c) there may not be more than four (4) Interest Periods in effect
for all LIBOR Loans. For the purposes of this Section 2.5, all LIBOR Loans with
the same Interest Periods that begin and end on the same date shall be
considered as one Interest Period, but LIBOR Loans with different Interest
Periods, even if they begin on the same date, shall be considered separate
Interest Periods.

2.6    Letters of Credit.
(a) The LC Commitment.
(ii)    Subject to the terms and conditions set out in this Agreement, each LC
Issuer agrees, from time to time on any Business Day during the period from the
Closing Date until the Revolving Credit Termination Date, to issue LCs for the
account of a Borrower or any other Loan Party or make any other LC Credit
Extension; provided that, an LC Issuer shall not be obligated to make any LC
Credit Extension if, as of the LC Credit Extension Date, (A) the Revolving
Credit Exposure would exceed the Revolving Credit Limit (after giving effect to
such LC Credit Extension), (B) the LC Exposure would exceed the LC Sublimit
(after giving effect to such LC Credit Extension), (C) the expiry date of such
requested LC would occur more than one year after the date of issuance or beyond
thirty (30) days prior to the Revolving Credit Termination Date, unless LC
Issuer has approved such expiry date, (D) the LC is to be denominated in a
currency other than dollars, (E) the LC is in an amount less than $100,000,
(F) any Litigation shall by its terms purport to enjoin or restrain LC Issuer
from making such LC Credit Extension, (G) the beneficiary of such LC does not
accept the LC or any proposed amendment to, or renewal of, such LC, or (H) a
Default or Potential Default exists.
(iii)    Each LC Credit Extension shall be made upon the request of Borrower
delivered to LC Issuer in the form of an LC Application, appropriately completed
and signed by a Responsible Officer. Such LC Application must be received by LC
Issuer not later than 11:00 a.m. at least five (5) Business Days prior to the
proposed LC Credit Extension Date.
(A)    In the case of a request for an initial issuance of an LC, such LC
Application shall specify in form and detail satisfactory to LC Issuer (1) the
proposed issuance date of the requested LC (which shall be a Business Day),
(2) the amount of the requested LC, (3) the expiry date of the requested LC,
(4) the name and address of the beneficiary of the requested LC, (5) the
documents to be presented by such beneficiary in case of any drawing under the
requested LC, (6) the full text


28

--------------------------------------------------------------------------------





of any certificate to be presented by such beneficiary in case of any drawing
under the requested LC, and (7) such other matters as the LC Issuers may
reasonably require.
(B)    In the case of a request for an amendment of any outstanding LC, such LC
Application shall specify in form and detail satisfactory to LC Issuer (1) the
LC to be amended, (2) the proposed date of the amendment (which shall be a
Business Day), (3) the nature of the proposed amendment, and (4) such other
matters as LC Issuer may reasonably require.
(iv)    Promptly after receipt of any LC Application, LC Issuer will confirm
that the requested LC Credit Extension is permitted in accordance with the terms
of this Agreement, then, subject to the terms and conditions hereof, LC Issuer
shall, on the requested date, issue an LC for the account of the applicable Loan
Party or enter into the applicable amendment, as the case may be, in each case
in accordance with LC Issuer’s usual and customary business practices.
(v)    If Borrower so requests in any applicable LC Application, LC Issuer may,
in its sole and absolute discretion, agree to issue an LC that has automatic
renewal provisions (each, an “Auto-Renewal LC”); provided that, any such Auto­
Renewal LC must permit LC Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such LC) by
giving prior notice to the beneficiary thereof not later than a day (the
“Nonrenewal Notice Date”) in each such twelve-month period to be agreed upon at
the time such LC is issued. Unless otherwise directed by LC Issuer, Borrower
shall not be required to make a specific request to LC Issuer for any such
renewal. LC Issuer may elect not to renew any auto-renewal LC for any reason,
including, (A) LC Issuer has reasonably determined that it would have no
obligation at such time to issue such LC in its renewed form under the terms
hereof (by reason of the provisions of Section 2.6(a)(i) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is two (2) Business Days before the Nonrenewal Notice Date
(1) that beneficiary has elected not to permit such renewal or (2) that one or
more of the applicable conditions specified in Section 6.2 is not then
satisfied.
(b)    Drawings and Reimbursements.
(ii)    Upon receipt from the beneficiary of any LC of any notice of a drawing
under such LC, LC Issuer shall notify Borrower thereof. Not later than 4:30 p.m.
on the date of any payment by an LC Issuer under an LC (each such date, an
“Honor Date”), Borrower shall reimburse an LC Issuer in an amount equal to the
amount of such drawing. If Borrower fail to so reimburse the applicable LC
Issuer by such time, Borrower shall be deemed to have requested a Base Rate Loan
under the Revolving Credit Facility to be disbursed on the Honor Date in an
amount equal to the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), without regard to the minimum and multiples specified in Section 2.5
for the principal amount of Loans, but subject to the conditions set out in
Section


29

--------------------------------------------------------------------------------





6.2. Any notice given by an LC Issuer pursuant to this Section 2.6(b)(i) may be
given by telephone if immediately confirmed in writing; provided that, the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Loan because the conditions set out in Section 6.2 cannot be satisfied, there
are not sufficient available funds under the Revolving Credit Facility, or for
any other reason, Borrower shall be deemed to have incurred from LC Issuer an LC
Disbursement in the amount of the Unreimbursed Amount that is not so refinanced,
which LC Disbursement shall be due and payable on demand (together with
interest) and shall bear interest at the Default Rate.
(c)    Obligations Absolute. The obligation of Borrower to reimburse the LC
Issuers for each drawing under each LC and to repay each LC Disbursement shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances. Borrower
shall promptly examine a copy of each LC and each amendment thereto that is
delivered to it and, in the event of any claim of noncompliance with a
Borrower’s instructions or other irregularity, Borrower will immediately notify
the applicable LC Issuer. Borrower shall be conclusively deemed to have waived
any such claim against such LC Issuer and its correspondents unless such notice
is timely given.
(d)    Cash Collateral. Upon the request of an LC Issuer, (i) if such LC Issuer
has honored any full or partial drawing request under any LC and such drawing
has resulted in an LC Disbursement, or (ii) if, as of the Revolving Credit
Termination Date, any LC for any reason remains outstanding and partially or
wholly undrawn, Borrower shall immediately Cash Collateralize the then
outstanding LC Exposure in an amount equal to 105% of such LC Exposure
determined as of the date of such LC Disbursement or the Revolving Credit
Termination Date, as the case may be. If LCs are to be outstanding after the
Revolving Credit Termination Date, not later than ten (10) Business Days prior
to the Revolving Credit Termination Date, Borrower shall Cash Collateralize the
LC Exposure for each such LC as provided in this Section 2.6(d). Borrower hereby
grants to LC Issuer a security interest in and Lien upon all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. All such
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at LC Issuer.
(e)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by LC
Issuer and Borrower when an LC Credit Extension is made (including any such
agreement applicable to an Existing LC), (i) the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby LC, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance (including
the ICC decision published by the Commission on Banking Technique and Practice
on April 6, 1998, regarding the European single currency (euro)) shall apply to
each documentary LC.


30

--------------------------------------------------------------------------------





(f)    Provisions Regarding Electronic Issuance of Letters of Credit. LC Issuer
may adopt procedures pursuant to which Borrower may request the issuance of LCs
by electronic means an LC Issuer may issue LCs based on such electronic
requests. Such procedures may include the entering by Borrower into the LC
Applications electronically. All the procedures, actions and documents referred
to in the two preceding sentences are referred to as “Electronic Applications”.
Borrower holds LC Issuer harmless with respect to actions taken by LC Issuer
based upon Electronic Applications. Borrower further agrees to be bound by all
the terms and provisions contained in the LC Applications, including, without
limitation, the terms and provisions of the LC Applications contained on the
reverse side of the paper copies thereof, including the release and
indemnification provisions contained therein.
(g)    Lenders. By the issuance of any LC and without any further action on the
part of any LC Issuer or any Revolving Lender in respect thereof, LC Issuer
hereby grants to each Revolving Lender, and each Revolving Lender hereby agrees
to acquire from LC Issuer, a participation in each such LC and the related LC
Exposure, effective upon the issuance thereof without recourse or warranty,
equal to such Revolving Lender’s Revolving Commitment Percentage of such LC and
the LC Exposure related to such LC. LC Issuer shall provide a copy of each LC to
Agent promptly after issuance thereof. This agreement to grant and acquire
participations is an agreement between LC Issuer and Revolving Lenders, and
neither Borrower nor any beneficiary of an LC shall be entitled to rely thereon.
Borrower agrees that each Revolving Lender purchasing a participation from LC
Issuer pursuant to this Section 2.6(g) may exercise all of its rights to payment
against Borrower including the right of setoff, with respect to such
participation as fully as if such Revolving Lender were the direct creditor of
Borrower in the amount of such participations.

2.7    Reduction of Committed Amount. Borrower shall have the right, upon notice
by Borrower to Agent, to permanently terminate or reduce the aggregate unused
amount of the Revolving Committed Amount at any time and from time to time;
provided that (a) such notice must be received by Agent not later than 10:00
a.m. five (5) Business Days prior to the date of termination or reduction,
(b) each partial reduction shall be in an aggregate amount at least equal to
$1,000,000 and in integral multiples of $500,000 above such amount, and (c) no
reduction shall be made which would reduce the Revolving Committed Amount to an
amount less than the aggregate outstanding Revolving Credit Exposure. Any
reduction in (or termination of) the Revolving Committed Amount shall be
permanent and may not be reinstated. The Revolving Committed Amount will
automatically be reduced to zero on the Revolving Credit Termination Date.

2.8    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of Agent or any LC
Issuer (with a copy to Agent) Borrower shall Cash Collateralize the LC Issuers’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.9(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Agent, for the
benefit of the LC Issuers, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of LCs, to be applied pursuant to
Section 2.8


31

--------------------------------------------------------------------------------





(b). If at any time Agent determines that Cash Collateral is subject to any
right or claim of any Person other than Agent and the LC Issuers as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, Borrower will, promptly upon demand by Agent, pay or
provide to Agent additional Cash Collateral in an amount sufficient to eliminate
such deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.8 or Section 2.9 in
respect of LCs shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Exposure (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.8 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by Agent and each LC Issuer that there exists excess Cash
Collateral; provided that, subject to Section 2.9 the Person providing Cash
Collateral and each LC Issuer may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
that to the extent that such Cash Collateral was provided by Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

2.9    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(ii)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set out in the definition of Required Lenders.
(iii)    Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article XI or otherwise) or
received by Agent from a Defaulting Lender pursuant to Section 3.7 shall be
applied at such time or times as may be determined by Agent as follows: first,
to the payment of any amounts owing by such Defaulting Lender to Agent under
this Agreement; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer under this Agreement; third, to Cash
Collateralize the Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.8; fourth, as Borrower may request (so long as no
Default or Potential Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined


32

--------------------------------------------------------------------------------





by Agent; fifth, if so determined by Agent and Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (B) Cash Collateralize the LC Issuers’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future LCs issued under this
Agreement, in accordance with Section 2.8; sixth, to the payment of any amounts
owing to the Lenders or the LC Issuers as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the LC Issuers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Potential
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related LCs were
issued at a time when the conditions set out in Section 6.2 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and LC
Exposure owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or LC Exposure owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in LC
Exposure are held by the Lenders pro rata in accordance with the Commitments
under the Revolving Credit Facility giving effect to Section 2.9(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.9(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iv)    Certain Fees. No Defaulting Lender shall be entitled to receive any
applicable commitment fee or unused fee (if any) for any period during which
that Lender is a Defaulting Lender (and Borrower shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender). Each Defaulting Lender shall be entitled to receive LC Fees
under Section 3.8 for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Revolving Commitment Percentage of the
stated amount of LCs for which it has provided Cash Collateral pursuant to
Section 2.8.
(v)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Commitment Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (A) the conditions set out in
Section 6.2 are satisfied at the time of such reallocation (and, unless Borrower
shall have otherwise notified Agent at such time, Borrower shall be deemed to
have represented and warranted that such conditions are


33

--------------------------------------------------------------------------------





satisfied at such time), and (B) such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Committed Amount. No reallocation under this
Agreement shall constitute a waiver or release of any claim of any party under
this Agreement against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
(vi)    Cash Collateral. If the reallocation described in Section
2.9(a)(iv) above cannot, or can only partially, be effected, Borrower shall,
without prejudice to any right or remedy available to it under this Agreement or
under law, Cash Collateralize the LC Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.8.
(b)    Defaulting Lender Cure. If Borrower, Agent and LC Issuer agree in writing
that a Lender is no longer a Defaulting Lender, Agent will so notify the parties
hereto, whereupon as the effective date specified in such notice and subject to
any conditions set forth therein (which may include arrangements with respect to
any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in LCs to be held pro rata by the Lenders in accordance
with the Commitments under the applicable Facility (without giving effect to
Section 2.9(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    Letters of Credit. So long as any Lender is a Defaulting Lender, no LC
Issuer shall be required to issue, extend, renew or increase any LC unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.



ARTICLE III    

INTEREST, FEES, AND PAYMENTS


34

--------------------------------------------------------------------------------






3.1    Interest Rates.
(a)    Interest. All Base Rate Loans shall accrue interest at the Base Rate plus
the Applicable Margin for Base Rate Loans. Each LIBOR Loan shall accrue interest
at LIBOR applicable to such Loan plus the Applicable Margin for LIBOR Loans.
(b)    Default Rate. Upon the occurrence, and during the continuation, of a
Default, interest on the Revolving Principal Amount and any other amounts owing
under this Agreement or under the other Loan Documents, shall accrue interest at
a per annum rate equal to the Default Rate.
(c)    Late Payment and NSF Charges. In the event any installment payment of
principal and/or interest is more than ten (10) days past due, Borrower promises
to pay, in addition to the amount otherwise due hereunder, a delinquency charge
of 5.00% of the unpaid portion of the regularly schedule payment, but not more
than $1,000.00. In the event that any payment hereunder by check or
preauthorized charge is later dishonored or returned to any Lender unpaid due to
insufficient funds, Borrower agrees to pay to such applicable Lender an
additional NSF check charge equal to $25.00.

3.2    Payment of Principal and Interest.
(a)    Revolving Credit Facility.
(ii)    Accrued and unpaid interest on the Revolving Principal Amount shall be
due and payable (A) for Base Rate Loans, on the last Business Day of each month
commencing June 30, 2017 and continuing on the last day of each month
thereafter, (B) for LIBOR Loans, on the last Business Day of each month, and
(C) on the Revolving Credit Termination Date.
(iii)    The Revolving Principal Amount shall be due and payable in full on the
Revolving Credit Termination Date.
(b)    Payment of Default Rate Interest. Notwithstanding the foregoing, interest
payable in the Default Rate shall be payable from time to time on written demand
from Agent to Borrower.
(c)    Payment in Full at Maturity. On the Revolving Credit Termination Date,
Borrower unconditionally promises to pay in full, and there shall become due and
payable in full, the entire outstanding Revolving Principal Amount, together
with accrued and unpaid interest and all fees and other sums then owing under
the Loan Documents, including, without limitation, the amounts needed to Cash
Collateralize all outstanding LC Exposure and to satisfy all other Obligations
then owing.

3.3    Prepayments.
(a)    Voluntary Prepayment. Borrower may prepay all or any part of the
Revolving Principal Amount at any time without premium or penalty upon notice to
Agent. Each voluntary prepayment is subject to the following conditions:


35

--------------------------------------------------------------------------------





(ii)    Agent must receive Borrower’s written or telephonic prepayment notice
not later than 11:00 a.m. (A) three (3) Business Days’ prior to any date of
prepayment of LIBOR Loans and (B) on the date of prepayment of Base Rate Loans;
(iii)    Borrower’s prepayment notice shall (A) specify the prepayment date,
(B) specify the amount of the Loan to be prepaid, (C) specify whether the
Revolving Principal Amount is being prepaid (and if not specified, such
prepayment will be applied to the Revolving Principal Amount), and
(D) constitute an irrevocable and binding obligation of Borrower to make a
prepayment in such amount on the designated prepayment date; and
(iv)    each such partial prepayment of (A) LIBOR Loans shall be in the minimum
principal amount of $100,000 and integral multiples of $10,000 and (B) Base Rate
Loans shall be in the minimum principal amount of $100,000 and integral
multiples of $10,000 or, in the case of clauses (A) and (B), if less than such
minimum amounts, the entire principal amount thereof then outstanding;
(b)    Mandatory Prepayment.
(ii)    If at any time the Revolving Credit Exposure (for any Revolving Lender
or for all Revolving Lenders) exceeds the Revolving Credit Limit, Borrower shall
immediately prepay the outstanding Revolving Loans by the amount of the excess
plus all accrued and unpaid interest on the amount so prepaid or, if no (or
insufficient) Revolving Loans are outstanding, Borrower shall Cash Collateralize
the LC Exposure.
(iii)    On the date such amounts are received by, or for the account of,
Borrower (or the applicable Loan Party) on or after the date hereof, the
following amounts shall be paid to Agent for the ratable benefit of the Lenders
in the form received with any necessary endorsement or assignment:
(A)    100% of all cash capital contributions and any Net Proceeds from the
issuance of any Equity Interests which are used for a purpose other than Capital
Expenditures;
(B)    100% of any Net Proceeds in excess of $2,000,000 in the aggregate over
the term of this Agreement in respect of any casualty event affecting
Collateral; provided that, if within 20 days after the date of such casualty
event, Borrower shall notify Agent that it wishes to reinvest such Net Proceeds
to replace the damaged assets, then Borrower shall be permitted to defer such
prepayment for a period of up to 180 days after the date the applicable Borrower
receives such Net Proceeds and on such 180th day shall be required to make such
prepayment to the extent that such reinvestment has not been made;
(C)    100% of all Net Proceeds from an Eminent Domain Event; and
(D)    100% of the Net Proceeds from the Disposition of any Collateral, except
for (i) those Dispositions of equipment that occur in the ordinary course of


36

--------------------------------------------------------------------------------





business in connection with replacing used or obsolete equipment, when the
proceeds of such Disposition are used to purchase replacement equipment within
90 days from the date of such Disposition and (ii) those Dispositions of real
property owned by any Loan Party permitted under Section 9.4, including the
Subject Disposition.
(c)    Application of Prepayments.
(ii)    All prepayments under Section 3.3(a) shall be applied for payments under
the Revolving Credit Facility, to the Revolving Principal Amount with no
corresponding reduction in the Revolving Committed Amount.
(iii)    All prepayments under Section 3.3(b) shall be applied (A) as to the
Revolving Credit Facility (1) first, to Cash Collateralize LC Exposure until all
the LC Exposure is Cash Collateralized, (2) second, to the Cash Management
Liabilities and Hedge Liabilities (other than Excluded Hedge Liabilities), and
(3) third, to the Revolving Principal Amount, (B) as between Base Rate Loans and
LIBOR Loans, first to Base Rate Loans, and second to LIBOR Loans in direct order
of Interest Period maturities (applied first against those soonest to mature),
and (C) accompanied by the interest on the principal amount prepaid through the
date of prepayment.
(iv)    Amounts prepaid pursuant to this Section 3.3 shall be applied based on
each Lender’s respective Commitment Percentages.

3.4    Computations of Interest and Fees.
(a)    Calculation of Interest. All computations of interest and fees under this
Agreement shall be made on the basis of the actual number of days elapsed over a
year of 360 days. Interest shall accrue from and including the first date of
Borrowing (or from the date of any Continuation or Conversion thereof) to but
excluding the last day occurring in the period for which such interest is
payable.
(b)    Maximum Rate. It is the intent of the Lenders and Borrower to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and Borrower are hereby limited by
the provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity date of the Obligations), shall the
interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum non-usurious amount
permissible under applicable Law. If, from any possible construction of any of
the Loan Documents or any other document, interest would otherwise be payable in
excess of the maximum non-usurious amount, any such construction shall be
subject to the provisions of this paragraph and interest owing pursuant to such
documents shall be automatically reduced to the maximum non-usurious amount
permitted under applicable Law, without the necessity of execution of any
amendment or new document. If any Lender shall ever receive anything of value
which is


37

--------------------------------------------------------------------------------





characterized as interest on the Loans under applicable Law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to Borrower or the other payor
thereof if and to the extent such amount which would have been excessive exceeds
such unpaid principal amount of the Loans. The right to demand payment of the
Loans or any other Debt evidenced by any of the Loan Documents does not include
the right to receive any interest which has not otherwise accrued on the date of
such demand, and the Lenders do not intend to charge or receive any unearned
interest in the event of such demand. All interest paid or agreed to be paid to
the Lenders with respect to the Loans shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of the Loans does not exceed the maximum
non-usurious amount permitted by applicable Law.

3.5    General Payment Terms.
(a)    Payments by Borrower. Except as otherwise expressly provided in this
Agreement (i) all payments by Borrower under this Agreement shall be made to
Agent, for the account of the respective Lenders to which such payment is owed,
at Agent’s Office in Dollars and in immediately available funds not later than
1:00 p.m. on the date specified herein, (ii) Agent will promptly distribute to
each Lender its Commitment Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office, and (iii) all payments received by Agent after 1:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. All payments to be made by
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.
(b)    Payment Dates. If any payment or prepayment to be made by Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(c)    Advances by Agent. Unless Borrower or any Lender has notified Agent,
prior to the time any payment is required to be made by it to Agent under this
Agreement, that Borrower or such Lender, as the case may be, will not make such
payment, Agent may assume that Borrower or such Lender, as the case may be, has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to Agent in Dollars
and in immediately available funds, then:
(ii)    if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Agent the portion of such assumed payment that was made
available to such Lender in Dollars and in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by Agent to such Lender to the date such amount is
repaid to Agent in immediately available funds at the Federal Funds Rate from
time to time in effect; and


38

--------------------------------------------------------------------------------





(iii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to Agent the amount thereof in Dollars and in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by Agent to Borrower to the date such amount is
recovered by Agent at a rate per annum equal to the Federal Funds Rate from time
to time in effect. If such Lender pays such amount to Agent, then such amount
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon Agent’s demand therefor,
Agent may make a demand therefor upon Borrower, and Borrower shall pay such
amount to Agent, together with interest thereon for the period from the date
such amount was made available by Agent to Borrower to the date such amount is
recovered by Agent at a rate per annum equal to the rate of interest applicable
to such Borrowing. Nothing in this Agreement shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which Agent or Borrower may have against any Lender as a result of any default
by such Lender under this Agreement.
A notice of Agent to any Lender or Borrower with respect to any amount owing
under this Section 3.5(c) shall be conclusive, absent manifest error.
(d)    Several Obligations. The obligations of the Lenders under this Agreement
to make Loans and to fund or purchase participation interests in LCs are several
and not joint. The failure of any Lender to make any Loan or to fund or purchase
any participation interest on any date required under this Agreement shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or fund its participation interest.
(e)    Funding Offices. Nothing in this Agreement shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
(f)    Notes. The obligation of Borrower to repay the Revolving Loans shall be
evidenced by Revolving Credit Notes executed by Borrower and payable to the
order of each Revolving Lender in the principal amount of such Revolving
Lender’s Revolving Committed Amount.
(g)    Lender. If any Lender shall fail to make any payment required to be made
by it pursuant to Section 3.5(c) or Section 3.6, then Agent may, in its
discretion and notwithstanding any contrary provision hereof, apply any amounts
thereafter received by Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

3.6    Pro Rata Treatment and Sharing of Payments.
(a)    Except to the extent otherwise provided herein, each Borrowing, each
payment or prepayment of principal of any Loan, each payment of interest, each
payment of fees (other than administrative fees paid to Agent for its own
account), each Conversion or Continuation and each


39

--------------------------------------------------------------------------------





reduction in the Revolving Committed Amount shall be allocated pro rata among
the relevant Lenders in accordance with their Commitment Percentages; provided
that, if any Lender shall have failed to pay its Commitment Percentage of any
Loan or purchase or fund its participation interest in any LC, then any amount
to which such Lender would otherwise be entitled pursuant to this Section 3.6
shall instead be payable to Agent until the share of such Loan or such
participation interest not purchased or funded by such Lender has been purchased
or funded unless such Lender’s obligations are the subject of a good faith
dispute.
(b)    In the event any principal, interest, fee or other amount paid to any
Lender pursuant to this Agreement or any other Loan Document is rescinded or
must otherwise be returned by Agent, (i) such principal, interest, fee or other
amount that had been satisfied by such payment shall be revived, reinstated and
continued in full force and effect as if such payment had not occurred and
(ii) such Lender shall, upon the request of Agent, repay to Agent the amount so
paid to such Lender, with interest for the period commencing on the date such
payment is returned by Agent until the date Agent receives such repayment at a
rate per annum equal to the Federal Funds Rate if repaid within two (2) Business
Days after such request and thereafter the Base Rate plus the Applicable Margin
for Base Rate Loans.
(c)    Lenders agree among themselves that, except to the extent otherwise
provided in this Agreement, in the event that any Lender shall obtain payment in
respect of any Loan or any other obligation owing to such Lender under this
Agreement through the exercise of a right of setoff, banker’s lien or
counterclaim, or pursuant to a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable Debtor Relief Law or other
similar law or otherwise, or by any other means,
(ii)    in excess of its Commitment Percentage of such payment as provided for
in this Agreement, such Lender shall promptly pay in cash or purchase from the
other Lenders a participation in such Loans and other obligations in such
amounts, and make such other adjustments from time to time, as shall be
equitable to the end that all Lenders share such payment in accordance with
their respective Commitment Percentages; or
(iii)    such payment shall be rescinded or must otherwise be returned, each
Lender which shall have shared the benefit of such payment shall, by payment in
cash or a repurchase of a participation theretofore sold, return its share of
that benefit (together with its share of any accrued interest payable with
respect thereto) to each Lender whose payment shall have been rescinded or
otherwise returned.
Borrower agrees that (A) any Lender so purchasing such a participation may, to
the fullest extent permitted by law, exercise all rights of payment, including
setoff, banker’s lien or counterclaim, with respect to such participation as
fully as if such Lender were a holder of such Loan or other obligation in the
amount of such participation and (B) the Obligations that have been satisfied by
a payment that has been rescinded or otherwise returned shall be revived,
reinstated and continued in full force and effect as if such payment had not
occurred.


40

--------------------------------------------------------------------------------





(d)    Except as otherwise expressly provided in this Agreement, if any Lender
or Agent shall fail to remit to any other Lender or Agent an amount payable by
such Lender or Agent to such other Lender or Agent pursuant to this Agreement on
the date when such amount is due, such payments shall be made together with
interest thereon for each date from the date such amount is due until the date
such amount is paid to Agent or such other Lender at a rate per annum equal to
the Federal Funds Rate. If under any applicable Debtor Relief Law or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 3.6 applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders under this Section 3.6 to share in the benefits of any
recovery on such secured claim.

3.7    Right of Setoff. If any Default shall have occurred and be continuing,
each Lender, each LC Issuer, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply all property of Borrower or any other Loan
Party, including any such property Borrower or such Loan Party holds jointly
with someone else, that is now or hereafter on deposit with, in the possession
of, under the control of or held by such Lender, LC Issuer or any such
Affiliate, including, without limitation, all cash, deposit accounts, funds on
deposit, instruments, certificates of deposit, items, chattel paper, and other
property (except IRA, pension, other tax-deferred retirement accounts and any
accounts or property held in a trust or fiduciary capacity for which set off
would be prohibited by law), together with all property added to or substituted
for any of the foregoing, and all interest, dividends, income, fruits,
accessions and proceeds of any of the foregoing against any and all of the
obligations of Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such LC Issuer or their
respective Affiliates, irrespective of whether or not such Lender, LC Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such LC Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (a) all amounts
so set off shall be paid over immediately to Agent for further application in
accordance with the provisions of Section 2.8 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Agent, the LC Issuers, and the Lenders, and (b) the
Defaulting Lender shall provide promptly to Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each LC Issuer and
their respective Affiliates under this Section 3.7 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such LC
Issuer or their respective Affiliates may have. Each Lender and LC Issuer agrees
to notify Borrower and Agent promptly after any such setoff and application;
provided that, the failure to give such notice shall not affect the validity of
such setoff and application. Each Loan Party releases each Lender, LC Issuer and
each of their respective Affiliates from any obligation with respect to the
collateral including any obligation to collect any proceeds of or preserve any
of each Loan Party’s rights, including, without limitation, rights against prior
parties, in any collateral in which Bank possesses a security interest. Any
responsibility of any Lender or LC Issuer with respect to any collateral in
which such Lender or LC Issuer possesses a security interest, whether arising
contractually or as a matter of law, is hereby expressly waived.


41

--------------------------------------------------------------------------------






3.8    Fees.
(a)    LC Fees. For each LC, Borrower shall pay to Agent for the ratable benefit
of Revolving Lenders a per annum letter of credit fee payable quarterly in
arrears in an amount equal to the Applicable Margin for LIBOR Loans on the
stated amount of such LC. At the time of issuance of each LC, Borrower shall
also pay to Agent for the account of the applicable LC Issuer a fronting fee in
an amount equal to the greater of (i) 2.00% of the stated amount of such LC and
(ii) $500. In addition, Borrower shall pay to LC Issuer (i) at the time of
issuance, or any renewal, of any LC, an issuance fee of 0.15% of the stated
amount of such LC plus all out-of-pocket costs incurred by LC Issuer in
connection with the issuance of such LC, (ii) upon the payment of any LC, all
applicable payment fees, and (iii) upon the amendment (including the
extension) of any LC, all applicable amendment fees.
(b)    Unused Fee-Revolving Credit Facility. The Borrower shall pay to the
Agent, for the ratable benefit of each Revolving Lender based on its Revolving
Committed Amount, a per annum fee equal to 0.40% for each day during the period
of determination multiplied by the amount by which the then Revolving Committed
Amount for all Revolving Lenders on such day exceeds the Revolving Principal
Amount outstanding on such day. This fee shall commence to accrue on the Closing
Date and shall be due and payable quarterly in arrears (as well as on the
Revolving Credit Termination Date and on any date that the Revolving Committed
Amount is reduced) for the quarter period (or portion thereof) then ending,
beginning with the first of such dates to occur after the Closing Date.
(c)    Fees Generally. The fees provided for in this Section 3.8 shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

ARTICLE IV    

TAXES, YIELD PROTECTION AND ILLEGALITY

4.1    Taxes.
(a)    LC Issuer. For purposes of this Section 4.1, the term “Lender” includes
LC Issuer.
(b)    Free of Taxes. Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.1) the
applicable


42

--------------------------------------------------------------------------------





Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
(c)    Payment of Other Taxes by Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of Agent timely reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
4.1) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender (with a copy to Agent), or by Agent on its own behalf or on behalf
of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.7 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes Agent to set off
and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this Section 4.1.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 4.1 such
Loan Party shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.
(g)    Status of Lenders.
(ii)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Agent, at the time or times reasonably requested by
Borrower or Agent, such properly completed and executed documentation reasonably
requested by Borrower or Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or Agent, shall deliver such


43

--------------------------------------------------------------------------------





other documentation prescribed by applicable Law or reasonably requested by
Borrower or Agent as will enable Borrower or Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Tax Code, as applicable), such
Lender shall deliver to Borrower and Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Tax Code) and such additional documentation reasonably
requested by Borrower or Agent as may be necessary for Borrower and Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
4.1(g)(ii), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iv)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Agent in
writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.1 (including by
the payment of additional amounts pursuant to this Section 4.1), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.1 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph (h) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 4.1 shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the


44

--------------------------------------------------------------------------------





termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

4.2    Increased Costs.
(a)
Increased Costs Generally. If any Change in Law shall:

(ii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or any LC Issuer;
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b), (c) and (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iv)    impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any LC or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, Converting to, Continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such LC Issuer or such other Recipient of
participating in, issuing or maintaining any LC (or of maintaining its
obligation to participate in or to issue any LC), or to reduce the amount of any
sum received or receivable by such Lender, LC Issuer or other Recipient under
this Agreement (whether of principal, interest or any other amount) then, upon
request of such Lender, LC Issuer or other Recipient, Borrower will pay to such
Lender, LC Issuer or other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, LC Issuer or other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or LC Issuer determines that any
Change in Law affecting such Lender or LC Issuer or any lending office of such
Lender or such Lender’s or LC Issuer’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in LCs held by, such Lender, or the LC issued by any LC Issuer,
to a level below that which such Lender or LC Issuer or such Lender’s or LC
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or LC Issuer’s policies and the policies of
such Lender’s or LC Issuer’s holding company with respect to capital adequacy
and liquidity), then from time to time Borrower will pay to such Lender or LC
Issuer, as the case may be, such additional amount or


45

--------------------------------------------------------------------------------





amounts as will compensate such Lender or LC Issuer or such Lender’s or LC
Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or LC Issuer
setting out the amount or amounts necessary to compensate such Lender or LC
Issuer or its holding company, as the case may be, as specified in Sections
4.2(a) or (b) above, and delivered to Borrower, shall be conclusive absent
manifest error. Borrower shall pay such Lender or LC Issuer, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or LC
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or LC Issuer’s right to demand such compensation;
provided that, Borrower shall not be required to compensate a Lender or LC
Issuer pursuant to this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or LC Issuer,
as the case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or LC Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

4.3    Illegality. If a Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or its Lending Office to make, maintain or fund LIBOR Loans, or to
determine or charge interest rates based upon LIBOR, then, on notice thereof by
such Lender to Borrower, any obligation of such Lender to make or Continue LIBOR
Loans or to Convert Base Rate Loans to LIBOR Loans shall be suspended until such
Lender notifies Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, Borrower shall, upon
demand from such Lender, prepay or, if applicable, Convert all applicable LIBOR
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBOR
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Loans. Upon any such prepayment or Conversion, Borrower
shall also pay accrued interest on the amount so prepaid or Converted. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

4.4    Inability to Determine LIBOR. If Agent determines that for any reason
adequate and reasonable means do not exist for determining LIBOR for any
requested Interest Period with respect to a proposed LIBOR Loan, or that LIBOR
for any requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan,
Agent will promptly so notify Borrower. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Loans shall be suspended until Agent revokes
such notice. Upon receipt of such notice, Borrower may revoke any pending
request for a Borrowing of, Conversion to or Continuation of a LIBOR Loan or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of a Base Rate Loan in the amount specified therein.


46

--------------------------------------------------------------------------------






4.5    Funding Losses. Upon demand of any Lender from time to time, Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:
(a)    any Continuation, Conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
(b)    any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to borrow, Continue, Convert or prepay any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower,
including any loss, cost or expense (other than loss of the Applicable
Margin) arising from the liquidation or reemployment of funds obtained by such
Lender to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained. Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by Borrower to a Lender under this
Section 4.5, such Lender shall be deemed to have funded each LIBOR Loan at LIBOR
used in determining LIBOR for such Loan by a matching deposit or other borrowing
in the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such LIBOR Loan was in fact so funded.

4.6    Requests for Compensation. A certificate of a Lender claiming
compensation under this Article IV and setting out the additional amount or
amounts to be paid to it under this Agreement shall be conclusive in the absence
of manifest error. In determining such amount, a Lender may use any reasonable
averaging and attribution methods.

4.7    Mitigation of Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.2, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1, then such Lender shall (at the
request of Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans under this Agreement or to assign its
rights and obligations under this Agreement to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.1
or Section 4.2, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
4.2, or if Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.1 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with


47

--------------------------------------------------------------------------------





Section 4.7(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then Borrower may, at their sole expense and effort, upon notice to such
Lender and Agent, require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 13.7), all of its interests, rights (other than its
existing rights to payments pursuant to Section 4.1 or Section 4.2) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(ii)    Borrower shall have paid to Agent the assignment fee (if any) specified
in Section 13.7;
(iii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Exposure, accrued
interest thereon, accrued fees and all other amounts payable to it under this
Agreement and under the other Loan Documents (including any amounts under
Section 4.5) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);
(iv)    in the case of any such assignment resulting from a claim for
compensation under Section 4.2 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter;
(v)    such assignment does not conflict with applicable Law; and
(vi)    in the case of any assignment resulting from a Lender becoming a Non-
Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver, or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

4.8    Survival. All of Borrower’s obligations under this Article IV shall
survive termination of the Commitments and repayment of all Obligations.

ARTICLE V    

COLLATERAL AND GUARANTIES

5.1    Collateral. To secure full and complete payment and performance of the
Obligations, each Loan Party shall execute and deliver, or cause to be executed
and delivered, the Security Documents described below pledging to Agent a first
priority Lien (subject to Permitted Liens, as applicable) on the assets of the
Loan Parties (together with any other property and collateral which may now or
hereafter secure the Obligations or any part thereof, the “Collateral”):


48

--------------------------------------------------------------------------------





(a)    Borrower and each other Company shall execute and deliver a Security
Agreement under which it shall grant to Agent a first priority security interest
in, and Lien on, all of the following: accounts; accounts receivable; inventory;
goods; equipment; machinery; chattel paper; documents; instruments; deposit
accounts; general intangibles; and all products, proceeds and accessions to or
improvements of, each of the foregoing. Notwithstanding the foregoing, any Loan
Party that is a Domestic Subsidiary which is a CFC Holdco and any Loan Party
that is a Foreign Subsidiary will not be required to execute a Security
Agreement if such Security Agreement by CFC Holdco or such Foreign Subsidiary
would, in the good faith judgment of Borrower, result in adverse income tax
consequences to the Loan Parties, taken as a whole, under Section 956 of the
Internal Revenue Code taking into account actual anticipated repatriation of
funds, foreign tax credits and all relevant factors so long as CFC Holdco or
such Foreign Subsidiary, as the case may be, does not grant a Lien on its assets
to secure other Debt of the Loan Parties which would result in substantially
similar tax consequences.
(b)    Each Loan Party will cause 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries to be subject at all times to a
first priority, perfected Lien in favor of Agent for the benefit of Agent and
the other Secured Parties, pursuant to the terms and conditions of the Loan
Documents or other security documents as Agent shall reasonably request
(c)    Borrower and each other Company shall execute and deliver a Security
Agreement or assignment under which it shall grant to Agent a first priority
security interest in, and Lien upon, all of its patents, trademarks, trade
names, and all other intellectual property whether now owned or hereafter
acquired, and all products and proceeds thereof.
(d)    If any material assets (other than real property) are acquired by any
Loan Party after the Closing Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien under the Security
Agreements upon acquisition thereof), Borrower will (A) notify Agent and the
Lenders thereof, and, if requested by Agent or the Required Lenders, cause such
assets to be subjected to a Lien securing the Secured Obligations and (B) take,
and cause each applicable Loan Party to take, such actions as shall be necessary
or reasonably requested by Agent to grant and perfect such Liens, including
actions described in clause (ii) of this Section 5.1, all at the expense of the
Loan Parties.

5.2    UCC Financing Statements. Borrower and each other Loan Party hereby
authorizes Agent to file, and agrees to execute, if requested, financing
statements, continuation statements, or termination statements (each in Proper
Form), or take other action reasonably requested by Agent relating to the
Collateral, including any Lien search required by Agent.

5.3    Additional Borrowers. Each Company (other than Borrower) shall guarantee
the complete payment and performance of the Secured Obligations and Additional
Secured Obligations (excluding Excluded Hedge Obligations) by executing and
delivering a Guaranty to Agent on the Closing Date (for each Company in
existence on the Closing Date), and for each Company formed or acquired after
the Closing Date, within ten (10) Business Days after such Company is formed or
acquired. Notwithstanding the foregoing, any Loan Party that is a Domestic
Subsidiary which is a CFC Holdco and any Foreign Subsidiary


49

--------------------------------------------------------------------------------





will not be required to become a Guarantor if such Guarantee by CFC Holdco or
such Foreign Subsidiary would, in the good faith judgment of Borrower, result in
adverse income tax consequences to the Loan Parties, taken as a whole, under
Section 956 of the Internal Revenue Code taking into account actual anticipated
repatriation of funds, foreign tax credits and all relevant factors so long as
CFC Holdco or such Foreign Subsidiary, as the case may be, does not Guarantee
other Debt of the Loan Parties which would result in substantially similar tax
consequences. Notwithstanding the foregoing, Gulf Marine Fabricators, Limited
Partner, L.L.C., Gulf Marine Fabricators General Partner, L.L.C. and Gulf Marine
Fabricators, L.P. shall not be required to provide collateral security as
otherwise required by the Borrower’s Subsidiaries under this Agreement. Nothing
in this Section 5.3 shall be construed as permitting the acquisition or creation
of a Subsidiary by Borrower; provided that, the Loan Parties shall give written
notice to the Agent not less than ten (10) Business Days prior to creating such
Subsidiary that will become a Loan Party pursuant to, or as required by, this
Agreement (or such shorter period of time as agreed to by the Agent in its
reasonable discretion), or acquiring the Equity Interests of any such Person (in
any case in this Section 5.3, a “New Loan Party”). In connection with the
foregoing, the Loan Parties shall deliver to the Agent, with respect to each New
Loan Party, (a) to the extent such New Loan Party will become a “Borrower” under
this Agreement and the other Loan Documents, (i) a Borrower Joinder Agreement
and (ii) an amendment to this Agreement as Agent may request to incorporate such
New Loan Party as a Borrower into the terms, conditions and provisions of this
Agreement, and (b) in all cases, the Loan Documents (including but not limited
to, a Guaranty (to the extent such New Loan Party will not become a
Borrower) and the Security Documents) and substantially the same documentation
required pursuant to this Article V and Sections 6.1(b), (c), (i), (j), (k) and
(m) and such other documents or agreements as the Agent may reasonably request.

5.4    Further Assurances; Collateral. Each Loan Party (at its expense) shall
obtain, or cooperate with Agent to obtain, agreements, documents, instruments,
and papers (all in Proper Form) as Agent may from time to time request to attach
or preserve the attachment, and to perfect or preserve the perfection and
priority, of Agent’s security interests granted under the Loan Documents
(including, landlord subordination agreements, creditor and mortgagee
subordination agreements, and Lien release documents). Borrower hereby appoints
and empowers Agent or its representatives, as its attorney‑in‑fact, to execute
and/or endorse (and file, as appropriate) on its behalf any documents,
agreements, papers, checks, financing statements and other documents which, in
Agent’s sole judgment, are necessary to be executed, endorsed and/or filed in
order to (a) perfect or preserve the perfection and priority of Agent’s security
interests granted under the Loan Documents and (b) collect or realize upon the
Collateral or otherwise exercise its rights and remedies under any of the Loan
Documents or applicable Law.

5.5    Liens Granted to Agent. Liens granted to Agent under the Loan Documents
are granted to Agent for the ratable benefit of the Secured Parties.

ARTICLE VI    

CONDITIONS PRECEDENT

6.1    Initial Credit Extension. The obligations of the Lenders to make Loans
and of the LC Issuers to issue LCs under this Agreement shall not become
effective until the date on which Agent has


50

--------------------------------------------------------------------------------





received each of the following in Proper Form (or has waived in writing the
requirement in accordance with Section 13.8):
(a)    Executed Loan Documents; Perfected Liens. (i) Receipt by Agent of duly
executed copies of this Credit Agreement, the Notes in favor of each Lender, the
Security Documents, and the other Loan Documents, and (ii) Liens granted to
Agent under the Loan Documents have been perfected in accordance with applicable
Law.
(b)    Corporate Documents. Receipt by Agent of the following:
(ii)    Documents. The Organizational Documents of each Loan Party that is a
legal entity certified by a Responsible Officer of such Loan Party and
reasonably acceptable to Agent.
(iii)    Resolutions. Copies of resolutions of the Board of Directors of
Borrower and each other Loan Party that is a legal entity approving the
transactions contemplated by this Credit Agreement and authorizing certain
officers of Borrower to negotiate, execute, and deliver the Loan Documents,
certified by a secretary or assistant secretary of Borrower to be true and
correct and in full force and effect as of the Closing Date.
(iv)    Incumbency. An incumbency certificate of Borrower and each other Loan
Party that is a legal entity certified by a secretary or assistant secretary of
Borrower or such Loan Party to be true and correct as of the Closing Date.
(v)    Good Standing. Copies of certificates of good standing, existence, or
their equivalent with respect to Borrower and each Loan Party that is a legal
entity, certified as of a recent date by the appropriate Governmental Authority
of the state of its organization and, to the extent requested by Agent, each
other state in which it is qualified to do business.
(c)    Opinions of Counsel. Receipt by Agent of such opinions from legal counsel
to Borrower and each other Loan Party, addressed to the Agent and Lenders, dated
as of the Closing Date, and covering matters that customarily are addressed in
connection with the transactions contemplated by this Credit Agreement.
(d)    Financial Statements. Receipt by Agent of (i) the financial statements
(including balance sheets, income statements and cash flow statements) of
Borrower and their respective Subsidiaries for the fiscal year ended December
31, 2016, (ii) financial statements (including balance sheets, income statements
and cash flow statements) of Borrower and their respective Subsidiaries for the
fiscal quarter ended March 31, 2017, and (iii) such other financial information
regarding Borrower and each other Loan Party as Agent may reasonably request.
(e)    Compliance Certificate. Agent shall have received a Compliance
Certificate demonstrating Borrower’s compliance, on a pro forma basis, with the
financial covenants under Article X below.


51

--------------------------------------------------------------------------------





(f)    Existing Indebtedness of the Loan Parties. All of the existing
Indebtedness for borrowed money of Borrower (other than Indebtedness permitted
to exist pursuant to Section 9.1) shall be repaid in full and all guarantees and
security interests related thereto shall be terminated on or prior to the
Closing Date.
(g)    Borrowing Request. Agent shall have received a Borrowing Request with
respect to Loans, if any, to be made on the Closing Date.
(h)    Litigation. There shall be no material Litigation or material
investigations pending or, to the knowledge of Borrower or any other Loan Party,
threatened against Borrower or any other Loan Party which have not been
disclosed to Agent in writing and which could have or could reasonably be
expected to have a Material Adverse Effect.
(i)    Officer’s Certificate. Agent shall have received a certificate or
certificates executed by a Responsible Officer as of the Closing Date stating
that (i)  Borrower and each other Loan Party is in compliance in all material
respects with all existing material financial obligations, (ii) no Litigation or
investigation is pending or, to such Responsible Officer’s knowledge, threatened
in any court or before any arbitrator or governmental instrumentality that
purports to affect Borrower or any other Loan Party or any transaction
contemplated by the Loan Documents, (iii) the financial statements and
information delivered to the Lenders on or before the Closing Date were prepared
in good faith and in accordance with GAAP except to the extent of items that are
immaterial in the aggregate and except that the financial statements are
unaudited and are subject to year-end adjustments, and (iv) immediately after
giving effect to this Agreement, the other Loan Documents, and all the
transactions contemplated therein to occur on such date, (A) no Potential
Default or Default exists, (B) all representations and warranties contained
herein and in the other Loan Documents are true and correct in all material
respects on and as of the date made or deemed made, and (C) Borrower and the
other Loan Parties are Solvent.
(j)    Insurance. Evidence of all insurance policies required by Section 8.6,
together with loss payable endorsements in favor of Agent with respect to all
insurance policies covering Collateral.
(k)    Lien Searches. Agent shall have received the results of a Lien search
(including, to the extent required by Agent, a search as to judgments, pending
litigation, bankruptcy, tax and intellectual property matters), in form and
substance reasonably satisfactory to Agent, made against Borrower or any other
Company under the UCC (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the UCC should be made to
evidence or perfect security interests in all assets of Borrower or any such
Loan Party, indicating among other things that the assets of Borrower and each
such other Company are free and clear of any Lien (except for Permitted Liens)
and those Liens to be terminated on the Closing Date.
(l)    Consents; Defaults.
(ii)    Governmental and Third Party Approvals. Borrower and the other Loan
Parties shall have received all material governmental, shareholder and third
party consents and approvals necessary (or any other material consents as
determined in the reasonable


52

--------------------------------------------------------------------------------





discretion of Agent) in connection with the transactions contemplated by this
Agreement and the other Loan Documents, and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
Borrower or any other Loan Party or such other transactions or that could seek
or threaten any of the foregoing, and no Law or regulation shall be applicable
which in the reasonable judgment of Agent could reasonably be expected to have
such effect.
(iii)    No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consumption of the transactions
contemplated hereby or thereby, or which, in Agent’s sole discretion, would make
it inadvisable to consummate the transactions contemplated by this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby or thereby.
(iv)    No Default. No Potential Default or Default shall exist.
(m)    Reserved.
(n)    Pledged Equity Interests; Stock Powers; Pledged Notes. Agent shall have
received (i) the certificates representing the Equity Interests pledged pursuant
to the Security Agreement (if any), together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to Agent pursuant
to the Security Agreement endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof.
(o)    Tax Identification Number; KYC Requirements; Other Due Diligence. Agent
and Lenders shall have received the tax identification number or social security
number and driver’s license, as the case may be, and other background or
identification information of each Loan Party and Agent and Lenders shall have
completed all “know your customer” requirements, background checks and other due
diligence (including legal, tax and other regulatory matters) on Borrower,
Guarantors and other senior management and “key personnel” (as identified by
Agent and Lenders) of the Companies and the transactions contemplated by the
Loan Documents, in any case as required by Agent and Lenders.
(p)    Fees and Expenses. Payment by Borrower of all fees and expenses invoiced
by, and owed by it to, Agent or any Lender and evidence that the costs and
expenses (including reasonable attorneys’ fees) have been paid in full by
Borrower.
(q)    Material Adverse Event. Since December 31, 2016, there has occurred no
Material Adverse Event.


53

--------------------------------------------------------------------------------





(r)    Other. Receipt by the Agent and Lenders of such other documents,
instruments, agreements or information as reasonably requested by Agent or any
Lender.

6.2    Conditions to All Credit Extensions. The obligation of Lenders to make
any Loan or LC Issuer to issue any LC (including the initial Revolving Loan and
the initial LC) is subject to (a) receipt by Agent, of the items required by
Section 2.4 and Section 2.6, as applicable, and such additional approvals,
opinions or documents as Agent may reasonably request, (b) all of the
representations and warranties contained in Article VII hereof and the other
Loan Documents being true and correct on and as of the date of such Credit
Extension, with the same force and effect as if such representations and
warranties had been made on and as of such date, (c) no Material Adverse Event
has occurred, and (d) no Default or Potential Default is existing and
continuing. Each Borrowing Request, Conversion/Continuation Request, and LC
Application delivered to Agent constitutes a representation and warranty by
Borrower that the conditions in this Section 6.2 are true and correct in all
material respects.

ARTICLE VII    

REPRESENTATIONS AND WARRANTIES
To induce Agent, LC Issuers, and Lenders to enter into this Agreement, the
Companies (and as to Sections in this Article VII below that are expressly
applicable to the other Loan Parties) represent and warrant to Agent and Lenders
that:

7.1    Existence and Power. Each Company (a) is duly organized, validly
existing, and in good standing under the Laws of the jurisdiction in which it is
organized, (b) is qualified to do business and is in good standing in all
jurisdictions where such qualification is required (except where failure to so
qualify could not reasonably be expected to have a Material Adverse Effect),
(c) has the necessary power and authority, and all necessary permits, licenses,
franchises, patents, copyrights, trademarks and trade names, or rights, to
conduct its business, and (d) has the necessary power and authority to execute
this Agreement and the other Loan Documents to which it is a party.

7.2    Authorization and No Conflicts. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party, and each Loan Party’s
performance of its obligations under the Loan Documents, (a) have been duly
authorized by such Loan Party that is a legal entity, (b) with respect to each
Loan Party that is a legal entity, do not conflict with any of its
Organizational Documents, (c) do not conflict with any Law or Material Contract
by which such Loan Party is bound, (d) do not require any material consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, and (e) will not result in the creation or imposition of
any Lien on any of its assets, except those in favor of Agent.

7.3    Enforceability. Each Loan Document has been duly executed and delivered
to Agent by each Loan Party which is a party to it, and each such Loan Document
constitutes a legal, valid, and binding obligation of the Loan Party thereto and
is enforceable against such Loan Party in accordance with its respective terms,
except as enforceability may be limited by applicable Debtor Relief Laws, other
laws of general application relating to the enforcement of creditors’ rights,
and general principles of equity.


54

--------------------------------------------------------------------------------






7.4    Subsidiaries.
(a)    For each Subsidiary of Borrower, Schedule 7.4 sets out such Person’s
name, address, U.S. taxpayer identification number, entity type and jurisdiction
of organization, the amount of issued and outstanding Equity Interests of such
Person, and the names of the owners of its Equity Interests as of the Closing
Date.
(b)    Except as set out on Schedule 7.4, (i) Borrower and each of its
Subsidiaries owns, free and clear of Liens, and has the unencumbered right to
vote, all outstanding Equity Interests in each Person shown to be held by it in
said Schedule, (ii) all of the issued and outstanding Equity Interests of each
such Person is validly issued, fully paid, and non-assessable, and (iii) there
are no outstanding options, warrants or other rights with respect to such Equity
Interests.
(c)    There are no restrictions on the right or ability of Borrower’s
Subsidiaries to pay dividends or make Distributions to Borrower.

7.5    Debt. No Company has any Debt except Permitted Debt.

7.6    Liens.
(a)    No Lien exists on any asset of any Company, other than Permitted Liens.
(b)    The provisions of this Agreement and the other Loan Documents create
legal and valid Liens on all the Collateral in favor of Agent, for the benefit
of the Secured Parties, and such Liens constitute perfected and continuing Liens
on the Collateral, securing the Secured Obligations, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) Permitted Liens, to the extent
any such Permitted Liens would have priority over the Liens in favor of Agent
pursuant to any applicable Law and (b) Liens perfected only by possession
(including possession of any certificate of title), to the extent Agent has not
obtained or does not maintain possession of such Collateral.

7.7    Ownership and Location of Assets.
(a)    Schedule 7.7 sets out (i) a complete and correct list of all real
property interests held by the Companies indicating in each case whether the
respective property is owned or leased, the identity of the owner or lessee, and
the location of the respective property, and (ii) the location of all of the
inventory, equipment or goods for each Company (other than goods on consignment,
in transit, or in the possession of a Person under the terms of a contract with
a Company).
(b)    Each Company has (i) indefeasible title to its real property, (ii) a
vested leasehold interest in all of its material leased properties, and
(iii) good and marketable title to its personal property, except, in each case,
for (A) minor defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes and (B) Permitted Liens.


55

--------------------------------------------------------------------------------






7.8    Intellectual Property. Each Company owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business and its use thereof does not infringe on the rights of
any Person (and no claim of infringement has been made), other than
infringements or claims which, if successfully asserted against or determined
adversely to any Company, could not, individually or collectively, reasonably be
expected to have a Material Adverse Effect.

7.9    Place of Business. The location of each Company’s place of business or
chief executive office is set out on Schedule 7.7. The books and records of each
Company are located at its place of business or chief executive office.

7.10    Financial Information.
(a)    The Companies have delivered to Agent, on or about the Closing Date,
financial statements of each Company (consisting of a balance sheet and
statement of income) for the three-month period ended March 31, 2017. In each
case such financial statements (including, in each case, any notes
thereto) fairly present, in all material respects, the financial condition and
results of operations, changes in stockholders’ equity and cash flows for the
Companies as at the respective dates of and for the periods referred to in such
financial statements, all in accordance with GAAP.
(b)    There has been no Material Adverse Event since December 31, 2016.

7.11    Compliance with Laws. Each Loan Party is in compliance with all Laws
applicable to it or to its property, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

7.12    Funded Debt; Material Contracts. No Loan Party is a party to any Funded
Debt agreement other than the Loan Documents. No Loan Party is in violation of,
or default under, any Material Contract or Funded Debt obligation to which it is
a party beyond any applicable grace or cure period except where such violation
or default, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

7.13    Litigation. For each Loan Party, there is no Litigation pending, or to
such Loan Party’s knowledge, threatened in writing, involving any Loan Party or
any Subsidiary of any Company which (a) purports to affect or pertain to this
Agreement, any other Loan Document, or any of the transactions contemplated by
the Loan Documents, or (b) would reasonably be expected to have a Material
Adverse Effect. There are no outstanding judgments, arbitration awards or unpaid
settlement agreements against any Loan Party or any Subsidiary of any Company.

7.14    Taxes. All tax returns of each Loan Party and each Subsidiary of any
Company required to be filed have been timely filed (or extensions have been
granted) and all Taxes imposed upon any Loan Party or any Subsidiary of any
Company that are due and payable have been paid before delinquency, other than
(a) taxes which are being contested in good faith by lawful proceedings
diligently conducted, against which reserves (or other provision required by
GAAP) have been established in accordance with GAAP, or (b) the failure to pay
ad valorem, property, franchise, or similar Taxes or levies do not materially
affect any Loan Parties’ or any such Subsidiary’s operations or assets if such
Loan Party or such Subsidiary has not


56

--------------------------------------------------------------------------------





received notice of such failure from the applicable Governmental Authority. Loan
Parties know of no pending investigation, other than audits in the ordinary
course of business, of any Loan Party or any Subsidiary of any Company by any
Governmental Authority or of any pending but unassessed tax liability of any
Loan Party or any Subsidiary of any Company.

7.15    Environmental Matters. Except as disclosed in any environmental reports
provided to Agent or otherwise disclosed in writing to Agent, each Loan Party
and each Subsidiary of each Company and its properties are in compliance in all
material respects with all applicable Environmental Laws and no Loan Party or
any Subsidiary of any Company is subject to any liability or obligation for
remedial action thereunder. There is no pending or, to Loan Parties’ knowledge,
threatened investigation or inquiry by any Governmental Authority of any Loan
Party or any Subsidiary of any Company, or any of their respective properties
pertaining to any Hazardous Substance. Except as disclosed in any environmental
reports provided to Agent or otherwise disclosed in writing to Agent and except
in the ordinary course of business and in compliance with all Environmental
Laws, (a) there are no Hazardous Substances located on or under any of the
properties of any Loan Party or any Subsidiary of any Company, and (b) no Loan
Party or any Subsidiary of any Company has caused or permitted any Hazardous
Substance to be disposed of on or under or released from any of its properties
that could reasonably be expected to have a Material Adverse Effect. Each
Company has obtained all permits, licenses, and authorizations which are
required under and by all Environmental Laws, except for such permits, licenses,
and authorizations which, if not obtained, would result in a Material Adverse
Effect.

7.16    Insurance. The Companies maintain insurance required under Section 8.6.

7.17    Margin Regulations. No Loan Party and no Subsidiary of any Company is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T, U, or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Credit Extension will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying margin stock.

7.18    Trade Names. Each Company is in compliance with all applicable trade
name or “d/b/a” statutes in each state in which such Loan Party does business
and no Loan Party has used or transacted business under any other corporate
name, d/b/a, or trade name in the five-year period preceding the Closing Date
(including names of all Persons with which any Loan Party has merged or
consolidated, or from which any Company has acquired all or a substantial
portion of such Person’s assets).

7.19    Transactions with Affiliates. No Loan Party is a party to an agreement
or transaction with any of any of its Affiliates other than transactions in the
ordinary course of business and upon fair and reasonable terms not materially
less favorable than it could obtain or could become entitled to in an
arm’s-length transaction with a Person that was not its Affiliate.

7.20    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards


57

--------------------------------------------------------------------------------





No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $1,000,000 the fair market value of
the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of all such underfunded
Plans.

7.21    Labor Matters. As of the Closing Date, there are no collective
bargaining agreements covering the employees of any Company or any of their
respective Subsidiaries and there is not pending, nor (to the knowledge the Loan
Parties) is there threatened, any strike, walkout, slowdown or work stoppage, or
any unfair labor practice complaint or grievance or arbitration proceeding
arising out of or under any collective bargaining agreement covering the
employees of any Loan Party or any of their respective Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

7.22    Investment Company Act. No Company is, or is affiliated with, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

7.23    Anti-Corruption Laws and Sanctions. Each Loan Party has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
such Loan Party, its Subsidiaries and their respective officers and employees
and to the knowledge of such Loan Party its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) any Loan Party, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

7.24    Solvency. Each Loan Party, on an individual basis, is Solvent. The Loan
Parties taken as a whole are Solvent. The Loan Parties will continue to be
Solvent after the execution and performance of this Agreement and the other Loan
Documents.

7.25    No Burdensome Restrictions. No Loan Party and no Subsidiary of any
Company is a party to any agreement, or subject to any provision of Law,
compliance with which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

7.26    Use of Proceeds; Commercial Use.
(a)    The proceeds of the Loans have been used and will be used, whether
directly or indirectly as set forth in Section 8.15.
(b)    All Loans and LCs hereunder are and will be for business, commercial, or
other similar purpose and are not primarily for personal, family, or household
purposes.


58

--------------------------------------------------------------------------------






ARTICLE VIII    

AFFIRMATIVE COVENANTS
So long as Lenders are committed to make any Credit Extension under this
Agreement, and thereafter until the Obligations are paid in full (other than
contingent indemnification obligations and other provisions under the Loan
Documents which by their terms expressly survive payment of the Obligations and
termination of the Loan Documents), each Company (and as to Sections in this
Article VIII below that are expressly applicable to the other Loan Parties)
covenants and agrees as follows:

8.1    Reporting Requirements. The Loan Parties will deliver, or cause to be
delivered, to Agent and Lenders, in each case in Proper Form:
(a)    Annual Financial Statements. Promptly after preparation, and no later
than 120 days after the last day of each fiscal year of the Companies
(commencing with the fiscal year ending December 31, 2017), audited financial
statements (including statements of income, statements of retained earnings and
cash flows, and a balance sheet) showing the consolidated financial condition
and results of operations of the Companies as of, and for the year ended on,
that last day and accompanied by the unqualified opinion of a firm of
independent certified public accountants reasonably satisfactory to Agent, based
on an audit using GAAP, that the financial statements were prepared in
accordance with the GAAP and present fairly, in all material respects, the
consolidated financial condition and results of operations of the Companies.
(b)    Quarterly Financial Statements. Promptly after preparation, but in any
event within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Companies (commencing with the fiscal quarter ending
June 30, 2017), a consolidated balance sheet of the Companies as at the end of
such fiscal quarter, and the related consolidated statements of income and cash
flows for such fiscal quarter and for the portion of the Companies’ fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
president, chief executive officer or chief financial officer of Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of Companies in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
(c)    Compliance Certificates. Concurrently with any delivery of the Financial
Statements, a Compliance Certificate of a Responsible Officer (i) certifying, in
the case of the Financial Statements delivered under clause (a) or (b) above, as
presenting fairly in all material respects the financial condition and results
of operations of Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (iii)
setting forth reasonably detailed calculations demonstrating compliance with the
financial covenants under Article X of this Agreement, and (iv) stating whether


59

--------------------------------------------------------------------------------





any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 7.10 and, if any such
change has occurred, specifying the effect of such change on the Financial
Statements accompanying such certificate.
(d)    Other Reports; Budget. The following reports and other information:
(ii)    within 90 days after the end of each fiscal year of Borrower, its annual
report on Form 10-K;
(iii)    within 45 days after the end of each of the first three fiscal quarters
of Borrower, its quarterly report on Form 10-Q; and
(iv)    no later than May 10 of each calendar year, a company prepared budget
for Borrower and its Subsidiaries for such calendar year.
Notwithstanding the foregoing, (i) in the event that Borrower delivers to Agent
an Annual Report for Borrower on Form 10-K for such fiscal year, as filed with
the SEC, within 90 days after the end of such fiscal year, such Form 10-K shall
satisfy all requirements of Section 8.1(a) to the extent that it contains the
information required by Section 8.1(a)  and (ii) in the event that Borrower
delivers to Agent a Quarterly Report for Borrower on Form 10-Q for such fiscal
quarter, as filed with the SEC, within 45 days after the end of such fiscal
quarter, such Form 10-Q shall satisfy all requirements of Section 8.1(b) to the
extent that it contains the information required by Section 8.1(b) (for the
avoidance of doubt, notwithstanding the foregoing, Borrower will still be
required to deliver comparative financial information required under Sections
8.1(a) and 8.1(b) and Compliance Certificates as required under Section 8.1(c)).
Documents required to be delivered pursuant to the Section 8.1 or otherwise (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower posts such documents, or
provides a link thereto on Borrower’s website on the Internet or (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent).
(e)    Audit Reports; Management Letters; Recommendations. Promptly after any
request by Agent or any Lender, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them.
(f)    Annual Reports; Etc. Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, and in any case not otherwise required to be delivered to
Agent pursuant hereto.
(g)    Debt Securities Statements and Reports. Promptly after the furnishing
thereof, copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of


60

--------------------------------------------------------------------------------





any of its Subsidiaries pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lenders
pursuant any other clause of this Section 8.1.
(h)    SEC Notices. Promptly, and in any event within five (5) Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of
each notice or other correspondence received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof.
(i)    Notice of Litigation, Defaults and Other Material Events.
(ii)    The occurrence of any Default;
(iii)    receipt of any notice of any investigation by a Governmental Authority
or any litigation or proceeding commenced or threatened against any Loan Party
or any Subsidiary that (A) seeks damages in excess of $500,000, (B) seeks
injunctive relief, (C) is asserted or instituted against any Plan, its
fiduciaries or its assets, (D) alleges criminal misconduct by any Loan Party or
any Subsidiary, (E) alleges the violation of, or seeks to impose remedies under,
any Environmental Law or related Law, or seeks to impose Environmental
Liability, or (F) asserts liability on the part of any Loan Party or any
Subsidiary in excess of $500,000 in respect of any tax, fee, assessment, or
other governmental charge;
(iv)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $1,000,000;
(v)    within two (2) Business Days after the occurrence thereof, any Loan Party
entering into a Hedge Agreement or an amendment to a Swap Agreement, together
with copies of all agreements evidencing such Swap Agreement or amendment;
(vi)    any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect;
(vii)    promptly after any request therefor by Agent or any Lender, copies of
(A) any documents described in Section 101(k)(1) of ERISA that Borrower or any
ERISA Affiliate may request with respect to any Multiemployer Plan and (B) any
notices described in Section 101(l)(1) of ERISA that Borrower or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided that if
the Borrower or any ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, Borrower
or the applicable ERISA Affiliate shall promptly make a request for such
documents and notices from such administrator or sponsor and shall provide
copies of such documents and notices promptly after receipt thereof; and


61

--------------------------------------------------------------------------------





(viii)    if requested, copies of all periodic and other reports, proxy
statements and other materials filed by any Loan Party or any Subsidiary with
the SEC, or any Governmental Authority succeeding to any or all of the functions
of the SEC, or with any national securities exchange, or distributed by Borrower
to its shareholders generally, as the case may be.
Each notice delivered under this Section 8.1(i) (other than such notice
delivered under Section 8.1(i)(vii)) shall be accompanied by a statement of a
Responsible Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
(j)    Notice of Changes by a Loan Party. At least thirty (30) days’ prior
written notice of (i) any proposed relocation of any Company’s chief executive
office or principal place of business or of any change in executive and
management personnel, (ii) any proposed relocation of the place where each
Company’s primary books and records relating to accounts, general intangibles
and the Collateral are kept, (iii) a change of any Company’s name or type of
organizational structure, (iv) any proposed relocation of any of the Collateral
(other than with respect to goods in transit between facilities or customer job
sites, temporary warehousing for up to six months, or sales of inventory in the
ordinary course of business or the sale of other Collateral to the extent
permitted by the Credit Agreement) to a location other than those set out on
Schedule 7.7, to a customer job site, or one or more temporary locations leased
by a Company in the ordinary course of business, and (v) any acquisition or
creation of a Subsidiary by any Company, or that any Person has become a
Subsidiary of any Company. Nothing in this Section 8.1 shall be construed as
permitting the acquisition or creation of a Subsidiary.
(k)    General Information. Promptly, upon reasonable request by any Lender,
such other information and documents not otherwise required to be furnished
under the Loan Documents respecting the business affairs, assets and liabilities
of the Loan Parties or any other Company.
The Borrower hereby acknowledges that (A)  Agent and/or an Affiliate thereof
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuer materials and/or information provided by or on behalf of Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (1) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(2) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized Agent, any Affiliate thereof, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to Borrower or its
securities for purposes of United States federal and state securities laws
(provided that, to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 13.15); (3) all Borrower Materials


62

--------------------------------------------------------------------------------





marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (4) Agent and any Affiliate
thereof shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

8.2    Books and Records. Borrower will maintain, and each other Loan Party will
maintain, proper books of record and account in which full, true, and correct
entries in conformity with GAAP shall be, and are made, of all dealings and
transactions in relation to its business and activities.

8.3    Inspections. Each Loan Party will, and will cause each Subsidiary to
permit any representatives designated by Agent or any Lender (including
employees of Agent, any Lender or any consultants, accountants, lawyers, agents
and appraisers retained by Agent), upon reasonable prior notice, to visit and
inspect its properties, conduct at the Loan Party’s premises field examinations
of the Loan Party’s assets, liabilities, books and records, including examining
and making extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested but in no event more
than two times per calendar year unless an Event of Default has occurred and is
continuing. The Loan Parties acknowledge that Agent, after exercising its rights
of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ assets for internal use by Agent and the
Lenders.

8.4    Maintenance of Existence. Each Company will do all things necessary to
preserve, renew, and keep in effect (a) its existence and good standing in its
jurisdiction of organization and its authority to transact business and good
standing in all other jurisdictions where the nature and extent of its business
and properties require due qualification and good standing, and (b) all permits,
licenses, franchises, patents, copyrights, trademarks and trade names, or rights
material to the conduct of its business where failure to do so could reasonably
be expected to result in a Material Adverse Event.

8.5    Maintenance of Borrower. Borrower will maintain, and will cause each
other Company to maintain, its assets and properties material to the conduct of
its business in good working order, condition and repair (ordinary wear and tear
excepted) and make all necessary repairs and replacements to such assets and
properties.

8.6    Insurance.
(a)    Borrower will maintain, and will cause their Subsidiaries to maintain, in
full force and effect (i) casualty insurance on all real and personal property
included in the Collateral on an all-risks basis (including the perils of flood
and quake) covering the repair and replacement cost of all such property,
(ii) public liability insurance (including products/completed operations
liability coverage), in each case of the kinds customarily carried or maintained
by Persons of established reputation engaged in similar businesses and in
amounts acceptable to Agent, and (iii) such other insurance coverage in such
amounts and with respect to such risks as Agent may reasonably request. All such
insurance shall be provided by financially sound and reputable insurance
companies not Affiliates of Borrower and having a minimum A.M. Best rating of A,
size category VII. On or prior to the Closing Date, and at all times thereafter,
Borrower will cause Agent (for itself and for the ratable benefit of Lenders) to
be named as an additional insured, assignee and loss payee (which


63

--------------------------------------------------------------------------------





shall include, as applicable, identification as mortgagee), as applicable, on
each insurance policy required to be maintained pursuant to this Section
8.6(a) pursuant to endorsements in form and content acceptable to Agent.
Borrower will deliver to Agent (i) on or before the Closing Date, a certificate
from Borrower’s insurance broker dated such date showing the amount of coverage
as of such date, and that such policies will include effective waivers (whether
under the terms of any such policy or otherwise) by the insurer of all claims
for insurance premiums against all loss payees and additional insureds and all
rights of subrogation against all loss payees and additional insureds, and that
if all or any part of such policy is canceled, terminated or expires, the
insurer will forthwith give notice thereof to each additional insured, assignee
and loss payee and that no cancellation, reduction in amount or material change
in coverage thereof shall be effective until at least 30 days after receipt by
each additional insured, assignee and loss payee of written notice thereof,
(ii) on an annual basis, and upon the request of Agent from time to time full
information as to the insurance carried, within five days of receipt of notice
from any insurer, a copy of any notice of cancellation, nonrenewal or material
change in coverage from that existing on the date of this Agreement, and
immediately, notice of any cancellation or nonrenewal of coverage by Borrower.
In the event Borrower fails to provide Agent with evidence of the insurance
coverage required by this Agreement 7 days following request to furnish such
certificates from Agent , Agent (for itself and for the ratable benefit of
Lenders) may purchase insurance at Borrower’s expense to protect Agent and
Lenders’ interest in the Collateral. The coverage purchased by Agent may, but
need not, protect Borrower’s interests. Borrower may later cancel any insurance
purchased by Agent, but only after providing Agent with evidence that Borrower
has obtained insurance as required by this Agreement. If Agent purchases
insurance for the Collateral, to the fullest extent provided by law, Borrower
will be responsible for the costs of that insurance, including interest and
other charges imposed by the Lender in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the Obligations. Borrower
acknowledges that the costs of insurance purchased by Agent may be more than the
cost of insurance that Borrower would be able to obtain on its own.
(b)    If any portion of any mortgaged property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a Special Flood Hazard Area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance up to the maximum legal
limit available under NFIP and/or otherwise available in the commercial market
and (ii) deliver to the Agent evidence of such compliance in form and substance
reasonably acceptable to the Agent.
(c)    All written communications, documents, certificates of insurance or other
material relating to insurance sent to Agent shall be delivered to Agent
pursuant to the notice provisions contained in Section 13.1.

8.7    Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, (i) comply with Law applicable to it or its property (including
without limitation Environmental Laws) and (ii) perform in all material respects
its obligations under Material Contracts to which it is a party, except, in each
case,


64

--------------------------------------------------------------------------------





where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

8.8    Compliance with Agreements. Borrower will comply, and each other Loan
Party will comply, in all material respects, with all Material Contracts and all
agreements relating to Funded Debt of Borrower or such Loan Party.

8.9    Payment of Taxes. Borrower will pay or discharge, and each other Loan
Party will pay or discharge, at or before maturity or before becoming
delinquent, all Taxes, levies, assessments, and governmental charges imposed on
it or its income or profits or any of its property; provided that, no Loan Party
shall be required to pay or discharge any Taxes or other governmental charges
which are being contested in good faith by appropriate proceedings diligently
pursued, if Borrower or such other Loan Party has set aside on its books
adequate reserves against such Taxes or charge.

8.10    Payment and Performance of Obligations. Borrower unconditionally and
irrevocably covenant that they will (a) promptly pay the principal of, interest
on and any other amount due on the Notes and the other Obligations in the
amounts, on the dates and in the manner provided herein, in the Notes, and each
other document evidencing the Obligations, and (b) promptly perform and comply
with all other terms conditions and provisions set out in this Agreement and the
other Loan Documents applicable to Borrower. The Loan Parties (other than
Borrower) will promptly perform and comply with all terms conditions and
provisions set out in this Agreement and the other Loan Documents applicable to
such Loan Party.

8.11    Lien Claims. Borrower will pay or discharge, and will cause each other
Company to pay or discharge, at or before maturity or before becoming delinquent
all lawful claims for labor, material, and supplies, which, if unpaid, would
become a Lien upon any of its property; provided that no Loan Party shall be
required to pay or discharge any such claims which are being contested in good
faith by appropriate proceedings diligently pursued, if Borrower or such other
Company has set aside on its books adequate reserves against such claims.

8.12    ERISA. Borrower will comply, and will cause each other Company to
comply, with all minimum funding requirements, and all other material
requirements, of ERISA, if applicable, so as not to give rise to any liability
thereunder and if any such liability shall arise, to pay same promptly.

8.13    Conduct Business. Borrower will continue to conduct, and will cause each
other Company to continue to conduct, its primary business as conducted as of
the Closing Date, and will conduct its business affairs in a reasonable and
prudent manner. Borrower will maintain executive and management personnel with
substantially the same qualifications and experience as the present executive
and management personnel.

8.14    Banking Relationship. No later than 30 days after the Closing Date, each
Loan Party and each Subsidiary will maintain either Agent or any Lender as its
principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business; provided that, for each account maintained with
an institution that is not Agent, a control agreement shall be executed by such
Loan Party or Subsidiary in favor of Agent for the


65

--------------------------------------------------------------------------------





benefit of the Secured Parties except for (i) deposit accounts established
solely as payroll and other zero balance accounts and (ii) other deposit
accounts, so long as at any time the balance in any such account does not exceed
$250,000 and the aggregate balance in all such accounts does not exceed
$500,000.

8.15    Use of Proceeds. The proceeds of the Revolving Credit Facility will be
used to repay on the Closing Date certain existing senior secured indebtedness
of Borrower, if any, and thereafter for Borrower’s working capital, Capital
Expenditures, and general corporate purposes

8.16    Preserve Collateral. In the event any claim is asserted in respect of
any Collateral or Lender’s Lien on such Collateral, the applicable Company shall
appear in and defend any such action or proceeding at Borrower’s reasonable
expense. In the event of any default by any Company or any other party under or
in connection with any material portion (individually or collectively) of the
Collateral, the Companies will immediately use commercially reasonable efforts
to remedy the same or immediately demand that the same be remedied.

8.17    Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to
Agent or the Lenders in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder contains no material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the furnishing of
such information shall be deemed to be a representation and warranty by Borrower
on the date thereof as to the matters specified in this Section 8.17; provided
that, with respect to projections, Borrower will cause such projections to be
prepared in good faith based upon assumptions believed to be reasonable at the
time.

8.18    Further Assurances. Borrower will execute and deliver, and each other
Loan Party will execute and deliver, promptly upon the request of Agent,
(a) correct any defect or error that may be discovered in any Loan Document or
in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as Agent may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Company’s properties,
assets, rights or interest to the Liens now or hereafter intended to be covered
by any of the Security Documents, (iii) perfect and maintain the validity,
effectiveness, and priority of any of the Security Documents and any of the
Liens intended to be created thereunder, and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto Agent and the
Secured Parties the rights granted or hereafter intended to be granted to Agent
and the Secured Parties under any Security Documents or any other Loan
Documents.

8.19    Keepwell. Each Company that is a Qualified ECP Guarantor at the time the
Guaranty or the grant of a Lien under the Loan Documents, in each case, by any
Specified Loan Party becomes effective with respect to any Hedge Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Hedge Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Hedge Obligation (but, in each case, only up to


66

--------------------------------------------------------------------------------





the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 8.19 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 8.19 shall
remain in full force and effect until the Secured Obligations have been
indefeasibly paid and performed in full. Each Company intends this Section 8.19
to constitute, and this Section 8.19 shall be deemed to constitute, a guarantee
of the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.

8.20    Collateral Access Agreements. In addition to any requirements set out
herein or in the Security Agreement, each Loan Party and each Subsidiary shall
use commercially reasonable efforts to obtain a collateral access agreement or
landlord waiver in any case in Proper Form (i) within 45 days from the Closing
Date for any real property leased as of the Closing Date and (ii) for any real
property leased after the Closing Date (which for the avoidance of doubt shall
not require the payment of a material amount of any kind or concession thereto
to the party from which such agreement or waiver is sought).

8.1    Deposit Account Control Agreements. Within 30 days from the Closing Date,
each Loan Party shall deliver to Agent a deposit account control agreement with
respect to each deposit account not maintained with Agent.

ARTICLE IX    

NEGATIVE COVENANTS
So long as Lenders are committed to make any Credit Extension under this
Agreement, and thereafter until the Obligations are paid in full (other than
contingent indemnification obligations and other provisions under the Loan
Documents which by their terms expressly survive payment of the Obligations and
termination of the Loan Documents), each Company (and as to Sections in this
Article IX below that are expressly applicable to the other Loan Parties)
covenants and agrees as follows:

9.1    Debt. No Loan Party will, nor will it permit any Subsidiary to, create,
incur, assume or suffer to exist any Debt, except:
(a)    the Secured Obligations;
(b)    Debt existing on the date hereof and set forth in Schedule 9.1
(representing and evidencing only the existing letters of credit set in an
aggregate principal amount not exceeding $4,851,040.53); provided that such
letters of credit will not be permitted beyond the earlier to occur of (A) the
return of all such letters of credit to J.P. Morgan Chase, N.A. or (B) 45 days
from the Closing Date);
(c)    Debt of the Borrower to any Loan Party and of any Loan Party to the
Borrower or any other Loan Party;
(d)    Debt which represents extensions, renewals, refinancing or replacements
(such Indebtedness being so extended, renewed, refinanced or replaced being
referred to herein as the


67

--------------------------------------------------------------------------------





“Refinance Debt”) of any of the Debt described in clauses (b) hereof (such
Indebtedness being referred to herein as the “Original Debt”); provided that,
(i) such Refinance Debt does not increase the principal amount or interest rate
of the Original Debt, (ii) any Liens securing such Refinance Debt are not
extended to any additional property of any Loan Party or any Subsidiary, (iii)
no Loan Party or any Subsidiary that is not originally obligated with respect to
repayment of such Original Debt is required to become obligated with respect to
such Refinance Debt, (iv) such Refinance Debt does not result in a shortening of
the average weighted maturity of such Original Debt, (v) the terms of such
Refinance Debt are not less favorable to the obligor thereunder than the
original terms of such Original Debt and (vi) if such Original Debt was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Debt must include subordination terms and
conditions that are at least as favorable to Agent and the Lenders as those that
were applicable to such Original Debt; (g) Debt owed to any Person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;
(e)    Debt of any Loan Party in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business;
(f)    other Debt which would not exceed $15,000,000 individually or in the
aggregate during any calendar year;
(g)    Debt owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business; and
(h)    Guarantees of the Borrower or any Guarantor in respect of Debt otherwise
permitted hereunder of the Borrower or any other Guarantor.

9.2    Limitation on Liens. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including Accounts) or rights in respect of any thereof, except
(collectively under this Section 9.2, “Permitted Liens”):
(a)    Liens created pursuant to any Loan Document;
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 9.2; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;


68

--------------------------------------------------------------------------------





(d)    Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
(e)    Liens arising out of Sale and Leaseback Transactions permitted by
Section 9.16;
(f)    Liens granted by a Subsidiary that is not a Loan Party in favor of
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
(g)    Liens on other assets not exceeding $10,000,000 individually or in the
aggregate in value; provided that, such Liens shall not affect any Collateral or
real property (including without limitation tracts of land, buildings or
component parts or leases and rents thereof) of Borrower or any of its
Subsidiaries; and
(h)    Liens arising out of judgments or awards not resulting in a Default;
provided the applicable Loan Party or Subsidiary shall in good faith be
diligently prosecuting an appeal or proceedings for review.
(i)    Liens on cash collateral required to cash collateralize the existing
letters of credit in an amount not exceeding $$4,851,040.53; provided that such
Liens will not be permitted beyond the earlier to occur of (A) the return of all
such letters of credit to J.P. Morgan Chase, N.A. or (B) 45 days from the
Closing Date.

9.3    Fundamental Changes.
(a)    No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Subsidiary of Borrower may merge into
Borrower in a transaction in which the Borrower is the surviving entity, (ii)
any Loan Party (other than Borrower) may merge into any other Loan Party in a
transaction in which the surviving entity is a Loan Party) and (iii) any
Subsidiary that is not a Loan Party may liquidate or dissolve if Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of Borrower and is not materially disadvantageous to the Lenders;
provided that, any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 9.6.
(b)    No Loan Party will, nor will it permit any Subsidiary to change its
fiscal year or any fiscal quarter from the basis in effect on the Closing Date.
(c)    No Loan Party will change the accounting basis upon which its financial
statements are prepared.

9.4    Disposition of Assets. No Company may (whether in one transaction or a
series of transactions) make any Disposition, or enter into any agreement to
make any Disposition (other than to Borrower or another Subsidiary in compliance
with Section 9.6), except:


69

--------------------------------------------------------------------------------





(a)    Dispositions of (i) Inventory in the ordinary course of business and (ii)
used, obsolete, worn out or surplus Equipment or property in the ordinary course
of business;
(b)    Dispositions of assets to Borrower or any Loan Party (other than sales,
transfers and dispositions of assets otherwise permitted hereunder);
(c)    Dispositions of all or substantially all of the assets of Gulf Marine
Fabricators, L.P. in one or more transactions; provided that the Net Proceeds
from such Dispositions are received by Borrower as a dividend declared and made
by Gulf Marine Fabricators, L.P. (through its general and limited partners)or
otherwise received by Borrower promptly and in any event within 10 days after
consummation of each transaction.
(d)    Dispositions of Accounts (excluding sales or dispositions in a factoring
arrangement) in connection with the compromise, settlement or collection
thereof;
(e)    Dispositions of Permitted Investments;
(f)    Sale and Leaseback Transactions permitted by Section 9.6;
(g)    Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;
(h)    provided that no Default or Potential Default shall then exist or arise
as a result, the Subject Dispositions,
(i)    Dispositions permitted by Section 9.3(a); and
(j)    other Dispositions not to exceed individually or in the aggregate during
any calendar year, $20,000,000.

9.5    Restricted Payments.
(a)    No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, during the
continuance of a Default or that would result in a Default.
(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Debt, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Indebtedness, except:
(ii)    payment of Debt created under the Loan Documents;


70

--------------------------------------------------------------------------------





(iii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Debt permitted under Section 9.1, other than payments
in respect of the Subordinated Indebtedness prohibited by the subordination
provisions thereof;
(iv)    refinancings of Debt to the extent permitted by Section 9.1; and
(v)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 9.16.

9.6    Investments, Loans, Advances, Guarantees and Acquisitions. No Loan Party
will, nor will it permit any Subsidiary to, form any subsidiary after the
Effective Date, or purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:
(a)    Permitted Investments, subject to control agreements in favor of Agent
for the benefit of the Secured Parties or otherwise subject to a perfected
security interest in favor of Agent for the benefit of the Secured Parties;
(b)    Investments in existence on the date hereof and described in
Schedule 9.6;
(c)    Investments by Borrower and the Loan Parties in Equity Interests in other
Loan Parties;
(d)    loans or advances made by any Loan Party to any other Loan Party;
(e)    Guarantees constituting Debt permitted by Section 9.1; provided that, any
Guarantees of Debt of Gulf Marine Fabricators, Limited Partner, L.L.C., Gulf
Marine Fabricators General Partner, L.L.C. and Gulf Marine Fabricators, L.P.
shall be under construction contracts only and shall not exceed $3,000,000
individually or in the aggregate at any time outstanding;
(f)    loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $100,000 in the aggregate at any one time outstanding;
(g)    notes payable, or stock or other securities issued by Account Debtors to
a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business, consistent
with past practices;
(h)    investments in the form of Hedge Agreements permitted by Section 9.10;


71

--------------------------------------------------------------------------------





(i)    investments of any Person existing at the time such Person becomes a
Subsidiary of Borrower or consolidates or merges with Borrower or any Subsidiary
(including in connection with a permitted acquisition), so long as such
investments were not made in contemplation of such Person becoming a Subsidiary
or of such merger;
(j)    investments received in connection with the disposition of assets
permitted by Section 9.4;
(k)    investments constituting deposits described in Section 9.2(g) and Section
9.2(j);
(l)    formation of new Subsidiaries after the Effective Date; provided, that in
each case (i) such Subsidiary becomes a Loan Party at formation, (ii) such
Subsidiary shall be a formed and existing under the laws of a state of the
United States of America, and (iii) at such formation, the terms and conditions
of Article V are complied with;
(m)    acquisitions of Equity Interests in any other Person in one or more
series of related transactions after the Effective Date; provided, that (i) upon
any such acquisition the Person acquired shall be a Subsidiary, (ii) such Person
becomes a Loan Party at the time of such acquisition, (iii) such Person is
formed and existing under the laws of a state of the United States of America,
(iv) at the time of such acquisition, the terms and conditions of Article V are
complied with, (v) the maximum potential acquisition price for Equity Interests
in such Person (plus any other Acquisitions under this clause (m) and clause
(n)) does not exceed $15,000,000 individually or in the aggregate for any
calendar year, (vi) prior to such acquisition, Borrower provides evidence
satisfactory to the Agent that at the time of such acquisition the Borrower will
be in pro forma compliance with the financial covenants set forth in Article X,
and (vii) no Default or Potential Default exists before or after giving effect
to any such acquisition; and
(n)    acquisitions of assets or Equity Interests in any other Person in one or
more series of related transactions after the Effective Date; provided that (i)
at the time of such acquisition, the terms and conditions of Article V are
complied with, (ii) the maximum potential acquisition price for such assets
(plus any other acquisitions under this clause (n) and clause (m)) does not
exceed $15,000,000 individually or in the aggregate for any calendar year, (iii)
prior to such acquisition, the Borrower provides evidence satisfactory to the
Agent that at the time of such acquisition the Borrower will be in pro forma
compliance with the financial covenants set forth in Article X, and (iv) no
Default or Potential Default exists before or after giving effect to any such
acquisition.

9.7    Compliance with Environmental Laws; Compliance with Insurance
Requirements.
(a)    No Loan Party will, and no Loan Party will permit any Subsidiary to,
(i) use (or permit any tenant to use) any of their respective properties or
assets for the handling, processing, storage, transportation, or disposal of any
Hazardous Substance, except in the ordinary course of business and in compliance
in all material respects with all Environmental Laws, (ii) generate any
Hazardous Substance in violation of any Environmental Law, (iii) conduct any
activity which is likely to cause a release or threatened release of any
Hazardous Substance in violation of any Environmental Law,


72

--------------------------------------------------------------------------------





or (iv) otherwise conduct any activity or use any of their respective properties
or assets in any manner that is likely to violate any Environmental Law.
(b)    No Loan Party with bring or keep any article on any of its property or
assets, or cause or allow any condition to exist, if the presence of such
article or the occurrence of such condition could reasonably cause the
invalidation of any insurance required by Section 8.6(a) or would otherwise be
prohibited by the terms thereof.

9.8    Change of Business. No Company will enter into, and no Company will
permit any Subsidiary to enter into, any type of business which is materially
different from the business in which Person is engaged as of the Closing Date.

9.9    Transactions With Affiliates. No Loan Party will, nor will it permit any
Subsidiary to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a)
transactions that (i) are in the ordinary course of business and (ii) are at
prices and on terms and conditions not less favorable to such Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Loan Parties not involving any
other Affiliate, (c) any investment permitted by Sections 9.6(c) or 9.6(d), (d)
any Debt permitted under Section 9.1(c), (e) any Restricted Payment permitted by
Section 9.5, (f) loans or advances to employees permitted under Section 9.6(f),
(g) the payment of reasonable fees to directors of Borrower or any Subsidiary
who are not employees of Borrower or any Subsidiary, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of Borrower or its Subsidiaries in the
ordinary course of business, (h) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans approved by
Borrower’s board of directors.

9.10    Hedge Agreements. No Loan Party will, nor will it permit any Subsidiary
to, enter into any Hedge Agreement, except (a) Hedge Agreements entered into to
hedge or mitigate risks to which the Borrower or any Subsidiary has actual
exposure (other than those in respect of Equity Interests of the Borrower or any
Subsidiary), and (b) Hedge Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

9.11    Compliance with Government Regulations. No Loan Party will, and no Loan
Party will permit any other Loan Party or Company to, (a) at any time be in
violation of any Law if such ’s violation of such Law would result in (i) any
Lender being prohibited from making any Credit Extension to any Company,
(ii) any limitation on the ability of any Lender to make a Credit Extension to
any Company, or (iii) any Lender being prohibited from otherwise conducting
business with any Loan Party, or (b) fail to provide documentary and other
evidence of any Loan Party’s identity as may be requested by Agent or any Lender
at any time to enable Agent or such Lender to verify such Loan Party’s identity
or to comply with any applicable Law, including, without limitation Section 326
of the Patriot Act.

9.12    Organizational Documents; Material Agreements. No Loan Party will, nor
will it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) any agreement relating to any


73

--------------------------------------------------------------------------------





Subordinated Debt, or (b) its charter, articles or certificate of organization
or incorporation and bylaws or operating, management or partnership agreement,
or other organizational or governing documents, to the extent any such
amendment, modification or waiver would be adverse to the Lenders.

9.13    Assignment. No Loan Party may assign or transfer any of its rights,
duties or obligations under any of the Loan Documents.

9.14    Taxes. No Company may use any portion of the proceeds of any Loan to pay
the wages of employees, unless a timely payment to or deposit with the
appropriate Governmental Authority of all amounts of Tax required to be deducted
and withheld with respect to such wages is also made.

9.15    Prepayment of Debt; Payment on Subordinated Debt.
(a)    No Loan Party may voluntarily prepay principal of, or interest on, any
Debt (including without limitation, any Subordinated Debt), other than the
Obligations, if a Default or Potential Default exists or would result after
giving effect to such payment. No Loan Party may prepay, pay, repay, repurchase,
redeem or defease Subordinated Debt prior to the irrevocable payment and
performance in full of the Obligations and permanent termination of Lenders;
commitments to extend credit hereunder and under any other Loan Documents,
except as expressly permitted by this Agreement and in accordance with any
applicable subordination, intercreditor or similar agreement with Agent and
Lenders.
(b)    No Loan Party may prepay, repurchase, redeem or defease Subordinated Debt
prior to the irrevocable payment and performance in full of the Obligation
except in accordance with any applicable subordination, intercreditor or similar
agreement with Agent and Lenders or otherwise without the prior written consent
of Required Lenders.

9.16    Sale and Leaseback Transactions. No Loan Party will, nor will it permit
any Subsidiary to, enter into any arrangement, directly or indirectly, whereby
it shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by the Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.

9.17    Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Debt of the Borrower or any other
Subsidiary; provided that, (i) the foregoing shall not apply to restrictions and
conditions imposed by any Law or by any Loan Document, (ii) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the


74

--------------------------------------------------------------------------------





Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Debt permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Debt and (v) clause (a) of the foregoing shall not apply to customary provisions
in leases restricting the assignment thereof.

ARTICLE X    

FINANCIAL COVENANTS
So long as Lenders are committed to make any Credit Extension under this
Agreement, and thereafter until the Obligations are paid in full (other than
contingent indemnification obligations and other provisions under the Loan
Documents which by their terms expressly survive payment of the Obligations and
termination of the Loan Documents), Borrower covenants and agrees as follows:

10.1    Current Ratio. Borrower will maintain a ratio of current assets to
current liabilities of not less than 1.25:1.00. For purposes of this Section
10.1, “current assets” and “current liabilities” shall have the meaning assigned
to such terms under GAAP. The financial covenant under this Section 10.1 shall
be calculated and tested on a quarterly basis as of the last day of each fiscal
quarter of the Borrower, commencing with the fiscal quarter ending June 30,
2017.

10.2    Minimum Tangible Net Worth. Borrower shall not permit at any time the
sum of Tangible Net Worth to be less than the sum of (i) $230,000,000, plus
(ii) an amount equal to 50% of Consolidated Net Income for each fiscal quarter
ending after June 30, 2017 (with no deduction for a net loss in any such fiscal
quarter except for any gain or loss in connection with the Subject
Dispositions), plus (iii) 100% of all net proceeds of any issuance of any stock
or other equity after deducting of any fees, commissions, expenses and other
costs incurred in such offering. The financial covenant in this Section 10.2
shall be calculated and tested on a quarterly basis as of the last day of each
fiscal quarter of the Borrower, commencing with the fiscal quarter ending June
30, 2017.

10.3    Funded Debt to Tangible Net Worth Ratio. Borrower will maintain a ratio
of Funded Debt to Tangible Net Worth of not more than 0.50:1.00. The financial
covenant under this Section 10.3 shall be calculated and tested on a quarterly
basis as of the last day of each fiscal quarter of the Borrower, commencing with
the fiscal quarter ending June 30, 2017.

ARTICLE XI    

DEFAULT

11.1    Default. The term “Default” means the occurrence of any one or more of
the following events:
(a)    Default in Payment. Borrower shall fail to pay (i) any principal of or
interest on the Obligations when due, (ii) any reimbursement obligation in
respect of any LC, or (iii) any other amount due under this Agreement or any
Loan Document when due and such failure under this


75

--------------------------------------------------------------------------------





clause (iii) shall continue unremedied for five (5) Business Days following
notice from the Agent of such failure.
(b)    Inaccuracy of Representations. Any representation or warranty made or
deemed made by any Loan Party (or any respective officers of any Company) in
this Agreement, any other Loan Document, or in any amendment of this Agreement
or any other Loan Document, or in any certificate, report, notice, or financial
statement furnished at any time in connection with this Agreement, any other
Loan Document, or in any amendment of this Agreement or any other Loan Document,
shall prove to have been incorrect in any material respect when made or deemed
to have been made.
(c)    Breach of Covenants. Any Loan Party shall fail to perform, observe or
comply with (i) any covenant, agreement or term applicable to it contained in
Section 8.1, 8.3, 8.4, 8.6, 8.7, 8.9, 8.10, 8.12, 8.14, 8.15, 8.16, 8.17,
Article IX or Article X of this Agreement or (ii) any covenant, agreement or
term in this Agreement or any other Loan Document applicable to it (other than
Section 11.1(a) or the preceding clause (i)) and, with respect to this clause
(ii), such failure shall have continued unremedied for a period of 30 days.
(d)    Insolvency – Voluntary Proceedings. Any Loan Party shall (i) voluntarily
commence any proceeding or file any petitions seeking liquidation,
reorganization, or other relief under any Debtor Relief Law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section
11.1(e) below, (iii) apply for or consent to an appointment of a receiver,
trustee, custodian, sequestrator, conservator, or similar official or such Loan
Party or for its substantial part of its assets, (iv) file an answer admitting a
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, or (vi) take any
corporate or other action for the purpose of effecting any of the foregoing.
(e)    Insolvency – Involuntary Proceedings. An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization, or other relief in respect of any Loan Party or its debt, or a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect, or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, or similar official for any Loan Party, or for a substantial part
of its assets, and, in each such case, such proceeding or petitions shall
continue undismissed for 60 days or an order or a decree approving or ordering
any of the foregoing shall be entered.
(f)    Insolvency. Any Loan Party shall become unable, admit in writing its
inability, or fail generally to pay its debts as they become due.
(g)    Judgments. One or more final non-appealable judgments for the payment of
money in an aggregate amount in excess of $750,000 shall be rendered against
Borrower or any other Loan Party or any Subsidiary of any Company, or any
combination thereof, and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of Borrower or any other Loan Party or any Subsidiary of any Company to
enforce any such judgment.


76

--------------------------------------------------------------------------------





(h)    Cross-Default.
(ii)    Material Debt. Any Loan Party shall (A) fail to pay when due any
principal of or interest on any Debt (other than the Obligations), the aggregate
outstanding amount (or unfunded commitment) of which is in excess of $500,000,
and such failure beyond the period of grace if any, provided for in the
instrument or agreement governing such Debt or under which such Debt was
created, or (B) default in the observance or performance of any other agreement
or condition relating to any Debt (other than the Obligations), the aggregate
outstanding amount (or unfunded commitment) of which is in excess of $500,000,
or contained in any instrument or agreement evidencing, securing or relating to
such Debt, or any other event shall occur or condition exist, the effect of
which default or other event or condition is to cause, or to permit the holder
or holders of such Debt (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice and/or lapse of time, if required,
any such Debt to become due prior to its stated maturity or required to be
prepaid, defeased or redeemed (any applicable grace period having expired).
(iii)    Subordinated Debt. An event of default or default (however therein
described) shall occur in any document evidencing any Subordinated Debt and
shall continue beyond the period of grace if any, provided for in the instrument
or agreement governing such Subordinated Debt or under which such Subordinated
Debt was created.
(i)    Invalidity of Loan Documents. This Agreement or any other Loan Document
shall cease to be in full force and effect or shall be declared null and void or
the validity or enforceability thereof shall be contested or challenged by any
Loan Party or any of their respective owners, or any Loan Party shall deny that
it has any further liability or obligation under any of the Loan Documents, or
any Lien or security interest created by the Loan Documents shall for any reason
cease to be a valid, first priority perfected security interest in and Lien upon
any of the Collateral purported to be covered thereby.
(j)    ERISA Event. An ERISA Event shall have occurred that, in the opinion of
the Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.
(k)    Change of Control. (a) A Change of Control occurs, or (b) an agreement or
agreement in principle is executed with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, could reasonably be expected to result in a Change of Control.
(l)    Hedge Conditions. The occurrence or existence of any default or other
similar condition or event (however described) with respect to any Hedge
Agreement or any Company shall fail to pay or perform its obligations under any
Hedge Agreement when due (after the expiration of any applicable grace or
forbearance period).
(m)    LCs. LC Issuer is served with, or becomes subject to, a court order,
injunction, or other process or decree restraining or seeking to restrain it
from paying any amount under any LC


77

--------------------------------------------------------------------------------





and either (i) a drawing has occurred under the LC and the applicable Loan Party
has refused to reimburse LC Issuer for payment or (ii) the expiration date of
the LC has occurred but the right of any beneficiary thereunder to draw under
the LC has been extended past the expiration date in connection with the
pendency of the related court action or proceeding and Borrower have failed to
Cash Collateralize the then existing LC Exposure.
(n)    Forfeiture. Any Loan Party is criminally convicted under any law that may
reasonably be expected to lead to a forfeiture of any property of such Loan
Party having a fair market value in excess of $500,000.
(o)    Material Adverse Event. Any event or other conditions shall occur and be
continuing that is reasonably likely to result in a Material Adverse Event.

11.2    Remedies Upon Default. If any Default shall occur, Agent may, and, upon
the direction of the Required Lenders, shall, do any one or more of the
following: (a) declare the outstanding principal of and accrued and unpaid
interest on the Notes and the Obligations or any part thereof to be immediately
due and payable, and the same shall thereupon become immediately due and
payable, without notice, demand, presentment, notice of dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand,
protest, or other formalities of any kind, all of which are hereby expressly
waived by Borrower, (b) terminate Commitments without notice to Borrower,
(c) foreclose or otherwise enforce any Lien granted to Agent to secure payment
and performance of the Obligations, demand payment from the Guarantors, and
(d) exercise any and all rights and remedies afforded by the applicable Law, by
any of the Loan Documents, by equity or otherwise; provided that upon the
occurrence of a Default under Section 11.1(d) or Section 11.1(e), the obligation
of each Lender to make Loans and any obligation of the LC Issuers to make LC
Credit Extensions shall automatically terminate, and the outstanding principal
of and accrued and unpaid interest on the Notes and the other Obligations shall
become immediately due and payable without notice, demand, presentment, notice
of dishonor, notice of acceleration, notice of intent to accelerate, notice of
intent to demand, protest, or other formalities of any kind, all of which are
hereby expressly waived by Borrower.

11.3    Cash Collateral. If any Default shall occur, Borrower shall, if
requested by Required Lenders, immediately Cash Collateralize the LC Exposure as
security for the Obligations.

11.4    Performance by Agent. If any Loan Party shall fail to perform within any
applicable grace or cure period any covenant, duty, or agreement contained in
any of the Loan Documents, Agent may perform or attempt to perform such
covenant, duty, or agreement on behalf of such Loan Party. Agent is further
authorized by Borrower and the Lenders to make expenditures from time to time
which Agent, in its reasonable business judgment, deems necessary or desirable
to (i) preserve or protect the business conducted by Borrower, the Collateral,
or any portion thereof and/or (ii) enhance the likelihood of, or maximize the
amount of, repayment of the Loans and other Obligations. Borrower hereby agrees
to reimburse Agent on demand for any and all costs, liabilities and obligations
incurred by Agent pursuant to this Section 11.4, together with interest thereon
at the Default Rate from the date of such expenditure until paid. Each Lender
hereby agrees to indemnify Agent upon demand for any and all costs, liabilities
and obligations incurred by Agent pursuant to this Section 11.4. Notwithstanding
the foregoing, it is expressly agreed that neither Agent nor


78

--------------------------------------------------------------------------------





any Lender shall have any liability or responsibility for the performance of any
obligation of any Loan Party under this Agreement or any other Loan Document.

11.5    Crediting of Payments and Proceeds. In the event that the Obligations
have been accelerated pursuant to Section 11.2 or Agent or any Lender has
exercised any remedy set forth in this Agreement or any other Loan Document, all
payments received by the Lenders upon the Secured Obligations and all net
proceeds from the enforcement of the Secured Obligations shall be applied:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to
Agent in its capacity as such, each LC Issuer in its capacity as such, ratably
among Agent, each LC Issuer in proportion to the respective amounts described in
this clause First payable to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and LC Exposure, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, LC Exposure and payment obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, each LC Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to Agent for the account of each LC Issuer, to cash collateralize any LC
Exposure then outstanding; and
Sixth, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by applicable
Law.
Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if Agent has not received written notice thereof,
together with such supporting documentation as Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of Agent pursuant to the terms
of Article XII for itself and its Affiliates as if a “Lender’’ party hereto. The
provisions of this Section 11.5 shall govern and control over any conflicting
provisions in this Agreement or any Loan Document.


79

--------------------------------------------------------------------------------






ARTICLE XII    

THE ADMINISTRATIVE AGENT

12.1    Appointment and Authority. Each of the Lenders and the LC Issuers hereby
irrevocably appoints Whitney Bank to enter into each of the Loan Documents to
which it is a party (other than this Agreement) on its behalf and to act on its
behalf as Agent under this Agreement and under the other Loan Documents and
authorizes Agent to take such actions on its behalf and to exercise such powers
as are delegated to Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of Agent, the Lenders and the LC Issuers, and
neither Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions. Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacity as a potential Hedge Bank or Cash Management Bank) and the LC Issuers
hereby irrevocably appoints and authorizes Agent to act as the agent of such
Lender and such LC Issuers for purposes of acquiring, holding, perfecting and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto. In this connection, Agent, as “collateral
agent” and any co-agents, sub­ agents and attorneys-in-fact appointed by Agent
pursuant to this Article XII for purposes of holding, perfecting or enforcing
any Lien on the Collateral (or any portion thereof) granted under the Security
Documents, or for exercising any rights and remedies thereunder at the direction
of Agent, shall be entitled to the benefits of all provisions of Articles XII
and XIII (including Section 13.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. Should any Lender (other than
Agent) obtain possession or control of any such assets, such Lender shall notify
Agent thereof, and, promptly upon Agent’s request therefor, shall deliver such
assets to Agent or in accordance with Agent’s instructions or transfer control
to Agent in accordance with Agent’s instructions. Each Lender agrees that it
will not have any right individually to enforce or seek to enforce any Security
Document or to realize upon any Collateral for the Loans unless instructed to do
so by Agent, it being understood and agreed that such rights and remedies may be
exercised only by Agent. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

12.2    Rights as a Lender. The Person serving as Agent under this Agreement
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as Agent under this
Agreement in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not Agent under this Agreement and without any duty to account therefor to
the Lenders.


80

--------------------------------------------------------------------------------






12.3    Exculpatory Provisions.
(a)    Agent shall not have any duties or obligations except those expressly set
out in this Agreement and in the other Loan Documents, and its duties under this
Agreement shall be administrative in nature. Without limiting the generality of
the foregoing, Agent:
(ii)    shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
(iii)    shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(iv)    shall not, except as expressly set out in this Agreement and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as Agent or
any of its Affiliates in any capacity.
(b)    Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 13.8 and 11.2), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to Agent in
writing by Borrower, a Lender or an LC Issuer. Agent may at any time request
instructions from Lenders with respect to any actions or approvals which by the
terms of this Agreement or of any of the Loan Documents Agent is permitted or
desires to take or to grant, and if such instructions are promptly requested,
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against Agent as a result of Agent acting or refraining
from acting under this Agreement or any of the other Loan Documents in
accordance with the instructions of Required Lenders (or all or such other
portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith,


81

--------------------------------------------------------------------------------





that such action would violate applicable Law or exposes Agent to any liability
for which it has not received satisfactory indemnification in accordance with
the provisions of Section 13.3.
(c)    Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered under this Agreement or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
out herein or therein or the occurrence of any Default or Potential Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, any Lien purported to be created or perfected thereby or any other
instrument or writing furnished in connection therewith, (v) the satisfaction of
any condition set out in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to Agent, or (vi) the
financial condition of any Loan Party or any other Person.
(d)    Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them).

12.4    Authorization to Distribute Certain Materials to Lenders.
(a)    If Borrower does not file this Agreement with the SEC, then Borrower
hereby authorizes the Agent to distribute the execution version of this
Agreement and the Loan Documents to all Lenders. Borrower acknowledges its
understanding that Public-Siders and their firms may be trading in any of the
Loan Parties’ respective securities while in possession of the Loan Documents.
(b)    Borrower represents and warrants that none of the information in the Loan
Documents constitutes or contains material non-public information within the
meaning of federal and state securities laws. To the extent that any of the
executed Loan Documents constitutes at any time material non-public information
within the meaning of the federal and state securities laws after the date
hereof, Borrower agrees that it will promptly make such information publicly
available by press release or public filing with the SEC.

12.5    Reliance by Agent; Notice of Default.
(a)    Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Agent also may rely upon any statement made to it orally or by telephone
and believed by it to have been made by the proper Person, and shall not incur
any liability for relying thereon. In determining compliance with any condition
under this Agreement to the making of a Credit Extension that by


82

--------------------------------------------------------------------------------





its terms must be fulfilled to the satisfaction of a Lender or the applicable LC
Issuer, Agent may presume that such condition is satisfactory to such Lender or
such applicable LC Issuer unless Agent shall have received notice to the
contrary from such Lender, or such LC Issuer prior to the making of such Credit
Extension. Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
(b)    Agent shall not be deemed to have knowledge or notice of the occurrence
of any Potential Default or Default except with respect to defaults in the
payment of principal, interest and fees required to be paid to Agent for the
account of Lenders, unless Agent shall have received written notice from a
Lender or Borrower referring to this Agreement, describing such Potential
Default or Default and stating that such notice is a “notice of default”. Agent
will notify each Lender of its receipt of any such notice. Agent shall take such
action with respect to such Potential Default or Default as may be requested by
Required Lenders (or all or such other portion of the Lenders as shall be
prescribed by this Agreement) in accordance with the terms hereof. Unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Potential Default or Default as it shall deem advisable or in the best interests
of Lenders.

12.6    Delegation of Duties. Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Loan
Document by or through any one or more sub­ agents appointed by Agent. Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of Agent and any such sub­ agent, and shall apply to their respective
activities in connection with the syndication of the Revolving Credit Facility
and the as well as activities as Agent. Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
Agent acted with gross negligence or willful misconduct in the selection of such
sub-agents.

12.7    Resignation of Agent.
(a)    Agent may at any time give notice of its resignation to the Lenders, the
LC Issuers and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Borrower, to appoint
a successor, which shall be a bank with an office in Houston, Texas, or an
Affiliate of any such bank with an office in Houston, Texas. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to), on behalf of the Lenders and the LC Issuers, appoint
a successor Agent meeting the qualifications set out above. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


83

--------------------------------------------------------------------------------





(b)    If the Person serving as Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to Borrower and such Person
remove such Person as Agent and, in consultation with Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent shall be discharged from
its duties and obligations under this Agreement and under the other Loan
Documents (except that in the case of any Collateral security held by Agent on
behalf of the Lenders, the LC Issuers under any of the Loan Documents, the
retiring or removed Agent shall continue to hold such Collateral security until
such time as a successor Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender and LC Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Agent as provided for above. Upon the
acceptance of a successor’s appointment as Agent under this Agreement, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Agent (other than any rights to
indemnity payments owed to the retiring or removed Agent), and the retiring or
removed Agent shall be discharged from all of its duties and obligations under
this Agreement or under the other Loan Documents. The fees payable by Borrower
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
or removed Agent’s resignation or removal under this Agreement and under the
other Loan Documents, the provisions of this Article XII and Section 13.3 shall
continue in effect for the benefit of such retiring or removed Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.

12.8    Non-Reliance on and Other Lenders.
(a)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon Agent or any other Lender and
based on such documents and information (which may contain material, non-public
information within the meaning of the U.S. securities laws concerning Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which


84

--------------------------------------------------------------------------------





it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.
(b)    Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of Agent; (ii) Agent (A) makes no representation or
warranty, express or implied, as to the completeness or accuracy of any Report
or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (B) shall not be liable for any
information contained in any Report; (iii) the Reports are not comprehensive
audits or examinations, and that any Person performing any field examination
will inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel and that Agent undertakes no
obligation to update, correct or supplement the Reports; (iv) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (v) without limiting the generality of any other
indemnification provision contained in this Agreement, (A) it will hold Agent
and any such other Person preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any extension of credit that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (B) it will pay and protect, and indemnify, defend, and hold Agent
and any such other Person preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorneys’ fees) incurred by Agent or any such other
Person as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender.

12.9    No Other Duties, etc. Anything in this Agreement to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Agent, a Lender, or an LC Issuer under this
Agreement.

12.10    File Proofs of Claim. In case of the pendency of any proceeding under
any Debtor Relief Law or any other judicial proceeding relative to any Loan
Party, Agent (irrespective of whether the principal of any Loan or LC Exposure
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on Borrower) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuers and Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the LC Issuers and Agent
and their respective agents and counsel and all other amounts due the Lenders,
the LC Issuers and Agent under Sections 3.8 and 13.3) allowed in such judicial
proceeding; and


85

--------------------------------------------------------------------------------





(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuer to make such payments to Agent and, in the event that
Agent shall consent to the making of such payments directly to the Lenders and
the LC Issuers, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Sections 3.8 and 13.3.

12.11    Credit Bidding.
(a)    Agent, on behalf of itself and the Lenders, shall have the right to
credit bid and purchase for the benefit of Agent and the Lenders all or any
portion of Collateral at any sale thereof conducted by Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Agent (whether by judicial action
or otherwise) in accordance with applicable Laws.
(b)    Each Lender hereby agrees that, except as otherwise provided in any Loan
Documents or with the written consent of Agent and the Required Lenders, it will
not take any enforcement action, accelerate obligations under any Loan
Documents, or exercise any right that it might otherwise have under applicable
Laws to credit bid at foreclosure sales, UCC sales or other similar dispositions
of Collateral.

12.12    Collateral and Guaranty Matters.
(a)    The Lenders (including in its or any of its Affiliate’s capacities as a
potential Hedge Bank or Cash Management Bank), and the LC Issuers irrevocably
authorize Agent, at its option and in its discretion,
(ii)    to release any Lien on any property granted to or held by Agent, for the
ratable benefit of the Secured Parties, under any Loan Document (A) upon
termination of all Commitments and payment in full of all Obligations (other
than (1) contingent indemnification obligations and (2) obligations and
liabilities under Secured Cash Management Agreements or Secured Hedge Agreements
as to which arrangements satisfactory to the applicable Cash Management Bank or
Hedge Bank shall have been made) and the expiration or termination of all LCs
(other than LCs as to which other arrangements satisfactory to Agent and the
applicable LC Issuer shall have been made), (B) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or
(C) subject to Section 13.8, if approved, authorized or ratified in writing by
the Required Lenders;


86

--------------------------------------------------------------------------------





(iii)    to release any Lien granted to or held by Agent under any Loan Document
(A) upon termination of the Revolving Commitments and payment in full of all
Revolving Credit Exposure and all other obligations of Borrower under this
Agreement or the other Loan Documents; (B) on property sold or to be sold or
disposed of as part of or in connection with any disposition permitted under
this Agreement or the other Loan Documents; or (c) subject to Section 13.8, if
approved, authorized or ratified in writing by the Required Lenders. Upon
request by Agent at any time, Lenders will confirm in writing Agent’s authority
to release, or subordinate its interest in, particular types or items of
collateral pursuant to this Section 12.12;
(iv)    to subordinate any Lien on any property granted to or held by Agent
under any Loan Document to the holder of any Permitted Lien on such property
which secures Funded Debt; and
(v)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 12.12.
(b)    AGENT SHALL NOT BE RESPONSIBLE FOR OR HAVE A DUTY TO ASCERTAIN OR INQUIRE
INTO ANY REPRESENTATION OR WARRANTY REGARDING THE EXISTENCE, VALUE OR
COLLECTABILITY OF THE COLLATERAL, THE EXISTENCE, PRIORITY OR PERFECTION OF
AGENT’S LIEN THEREON, OR ANY CERTIFICATE PREPARED BY ANY LOAN PARTY IN
CONNECTION THEREWITH, NOR SHALL AGENT BE RESPONSIBLE OR LIABLE TO THE LENDERS
FOR ANY FAILURE TO MONITOR OR MAINTAIN ANY PORTION OF THE COLLATERAL.

12.13    Secured Hedge Agreements and Secured Cash Management Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 11.5 or
any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article XII to the contrary, Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Secured Cash Management Agreements and Secured Hedge Agreements unless Agent has
received written notice of such Secured Cash Management Agreements and Secured
Hedge Agreements, together with such supporting documentation as the Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE XIII    

MISCELLANEOUS


87

--------------------------------------------------------------------------------






13.1    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
(ii)    if to Borrower or any other Loan Party, to it at Gulf Island
Fabrication, Inc., 16225 Park Ten Place, Suite 280, Houston, Texas 77084,
Attention of David S. Schorlemer (Facsimile No.__________);
(iii)    if to Agent, to it at Whitney Bank, 7910 Main Street, Houma, LA, 70360,
Attention of Joshua Jones (Phone No. 985-853-7407) (Facsimile No. 985-853-7479);
(iv)    if to LC Issuer, to it at Whitney Bank, 7910 Main Street, Houma, LA,
70360, Attention of Joshua Jones (Phone No. 985-853-7407) (Facsimile No.
985-853-7479), and if to any other LC Issuer, to it at the address provided in
writing to Agent and Borrower at the time of its appointment as an LC Issuer
under this Agreement;
(v)    if to a Lender, to it at its address (or facsimile number) set out in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in Section 13.1(b) below, shall be effective as provided in said
Section 13.1(b).
(b)    Electronic Communications.
(ii)    Notices and other communications to the Lenders and the LC Issuers under
this Agreement may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Agent, provided that, the foregoing shall not apply to notices to
any Lender or LC Issuer pursuant to Article II if such Lender or LC Issuer, as
applicable, has notified Agent that it is incapable of receiving notices under
such Section by electronic communication. Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it under this
Agreement by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
(iii)    Unless Agent otherwise prescribes, (A) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (B) notices or communications posted to an Internet or
intranet website shall be deemed received upon


88

--------------------------------------------------------------------------------





the deemed receipt by the intended recipient, at its e-mail address as described
in the foregoing clause (A), of notification that such notice or communication
is available and identifying the website address therefor; provided that, for
both clauses (A) and (B) above, if such notice, e-mail or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications under this Agreement by
notice to the other parties to this Agreement.

13.2    No Deemed Waiver; Cumulative Remedies. No failure on the part of Agent
or any Lender to exercise, and no delay in exercising, and no course of dealing
with respect to, any right, power, or privilege under this Agreement, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power, or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power, or privilege. The
rights and remedies provided for in this Agreement and the other Loan Documents
are cumulative and not exclusive of any rights and remedies provided by law.

13.3    Expenses; Indemnity; Damage Waiver; Costs and Expenses.
(a)    Expenses. The Loan Parties shall pay (i) all reasonable, out-of-pocket
costs and expenses of Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for Agent, in connection with the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), and (ii) all
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by Agent in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Revolving Credit Facility or other
Obligations, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Revolving Credit
Facility or other Obligations, and further including fees, costs and expenses
incurred in connection with:
(ii)    appraisals and insurance reviews;
(iii)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by Agent or the internally allocated fees for
each Person employed by Agent with respect to each field examination;
(iv)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of Agent;
(v)    Taxes, fees and other charges for (i) lien and title searches and title
insurance and (ii) recording the mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue Agent’s
Liens;


89

--------------------------------------------------------------------------------





(vi)    sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
(vii)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
(b)    Indemnification by Borrower. THE LOAN PARTIES SHALL INDEMNIFY AGENT (AND
ANY SUB-AGENT THEREOF), EACH LENDER AND EACH LC ISSUER, AS WELL AS THEIR
RESPECTIVE SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES
(INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), AND ALL FEES AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO
MAY BE EMPLOYEES OF ANY INDEMNITEE) INCURRED BY ANY INDEMNITEE OR ASSERTED
AGAINST ANY INDEMNITEE BY ANY THIRD PARTY OR BY THE LOAN PARTIES, WHETHER OR NOT
AS THE RESULT OF THE NEGLIGENCE OF ANY PARTY SO INDEMNIFIED BUT NOT ANY
INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES hereto OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, (II) THE CREDIT FACILITY OR THE USE OR PROPOSED
USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS SUBSTANCES ON OR FROM, OR MIGRATING TO OR FROM, ANY PROPERTY OWNED
OR OPERATED BY ANY LOAN PARTY, OR ANY ACTUAL OR ALLEGED ENVIRONMENTAL LIABILITY
RELATED IN ANY WAY TO ANY LOAN PARTY OR ANY COLLATERAL, (IV) ANY BREACH OF ANY
REPRESENTATION, WARRANTY OR COVENANT CONTAINED HEREIN, OR (V) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY ANY LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.
(c)    Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 13.3 to be paid by it to Agent (or any sub-agent thereof), any LC Issuer
or any Related Party of any of the foregoing,


90

--------------------------------------------------------------------------------





each Lender severally agrees to pay to Agent (or any such sub­ agent), such LC
Issuer, or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s Commitment Percentage at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any LC Issuer solely in its capacity as such, only the Revolving Lenders
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Revolving Lender’s Revolving Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Agent (or any such sub-agent), such LC Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for Agent (or any such sub-agent), such LC Issuer in connection with such
capacity. If any indemnity furnished to Agent for any purpose shall, in the
opinion of Agent, be insufficient or become impaired, Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against even if so directed by Required Lenders until such additional indemnity
is furnished. The obligations of the Lenders under this paragraph (b) are
subject to the provisions of Section 3.5(d).
(d)    Tax Indemnity. The Loan Parties shall pay, and hold Agent, each Lender
and each LC Issuer harmless from and against, any and all present and future
stamp, documentary, indebtedness, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein, or any
payments due thereunder, and shall defend, indemnify and save the Agent, each
Lender and each LC Issuer harmless from and against any and all liabilities with
respect to, or resulting from any delay or omission to pay such taxes.
(e)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to actual or direct damages)
arising out of, in connection with or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
therein, any loan or the use of proceeds thereof.
(f)    Payments. All amounts due under this Section shall be payable promptly
and not later than five (5) days after demand therefor.

13.4    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment or full satisfaction of the
Obligations under this Agreement.

13.5    Governing Law; Submission to Jurisdiction. THIS AGREEMENT IS MADE AND
DELIVERED IN THE STATE OF LOUISIANA AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS THEREOF WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
BORROWER AND EACH OTHER LOAN PARTY HEREBY IRREVOCABLY SUBMITS AND CONSENTS TO
THE EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF


91

--------------------------------------------------------------------------------





ANY STATE OR FEDERAL COURT IN LOUISIANA LOCATED IN THE SAME STATE JUDICIAL
CIRCUIT OR FEDERAL DISTRICT COURT AND DIVISION, AS APPLICABLE, AS THE OFFICE OF
AGENT AND AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING DIRECTLY, INDIRECTLY OR
OTHERWISE IN CONNECTION WITH, OUT OF, RELATED TO OR FROM THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE LITIGATED ONLY IN ONE OF THE FOREGOING DESCRIBED
COURTS. BORROWER AND EACH OTHER LOAN PARTY, FOR THEMSELVES, AND THEIR RESPECTIVE
HEIRS, SUCCESSORS AND ITS ASSIGNS, AND FOR ANY PERSON CLAIMING UNDER OR THROUGH
ANY OF THEM, HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ANY AND ALL RIGHTS TO HAVE
THE JURISDICTION AND VENUE OF ANY LITIGATION ARISING DIRECTLY, INDIRECTLY OR
OTHERWISE IN CONNECTION WITH, OUT OF, RELATED TO OR FROM THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY OTHER COURT, AND HEREBY KNOWINGLY AND VOLUNTARILY
WAIVES ANY AND ALL RIGHTS TO REMOVE THIS ACTION TO, OR TO TRANSFER, DISMISS, OR
CHANGE VENUE TO, ANY OTHER COURT. BORROWER AND EACH OTHER LOAN PARTY FURTHER
ACKNOWLEDGES AND AGREES THAT NEITHER AGENT NOR ANY PERSON ACTING ON BEHALF OF
AGENT HAS IN ANY WAY AGREED WITH OR REPRESENTED TO BORROWER OR SUCH OTHER LOAN
PARTY THAT THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN WAIVED OR WILL NOT BE
FULLY ENFORCED BY AGENT.

13.6    Waiver of Jury Trial. BORROWER KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHTS
BORROWER MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BASED ON, ARISING OUT
OF, OR IN ANY WAY RELATED TO: THIS AGREEMENT; THE OBLIGATIONS; ANY NOTES, LOAN
AGREEMENTS, OR ANY OTHER LOAN DOCUMENT OR AGREEMENT EXECUTED OR CONTEMPLATED TO
BE EXECUTED IN CONNECTION WITH ANY OF THE OBLIGATIONS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. THIS JURY WAIVER ALSO APPLIES TO ANY CLAIM,
COUNTERCLAIM, CAUSE OF ACTION OR DEMAND ARISING FROM OR RELATED TO (I) ANY
COURSE OF CONDUCT, COURSE OF DEALING, OR RELATIONSHIP OF BORROWER, ANY OBLIGOR,
OR ANY OTHER PERSON WITH BANK OR ANY EMPLOYEE, OFFICER, DIRECTOR OR ASSIGNEE OF
BANK IN CONNECTION WITH THE OBLIGATIONS; OR (II) ANY STATEMENT (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF ANY PERSON BY OR ON BEHALF OF BANK TO BORROWER, ANY
OBLIGOR, OR ANY OTHER PERSON IN CONNECTION WITH THE OBLIGATIONS, REGARDLESS OF
WHETHER SUCH CAUSE OF ACTION ARISES BY CONTRACT, TORT OR OTHERWISE. BORROWER
HEREBY ACKNOWLEDGES THAT THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO
THE LENDERS IN EXTENDING CREDIT TO THE BORROWER, THAT THE LENDERS WOULD NOT HAVE
EXTENDED SUCH CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND THAT BORROWER HAS BEEN
REPRESENTED BY AN ATTORNEY OR HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY
IN CONNECTION WITH THIS JURY TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF
THIS WAIVER. BORROWER FURTHER CERTIFIES THAT NO PERSON HAS REPRESENTED TO IT,
EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY OTHER PERSON WOULD NOT, IN THE EVENT
OF A LEGAL PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER.


92

--------------------------------------------------------------------------------






13.7    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations under this Agreement without the prior written consent of Agent and
each Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations under this Agreement except (i) to an assignee in accordance with
the provisions of Section 13.7(b), (ii) by way of participation in accordance
with the provisions of Section 13.7(d), or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of Section 13.7(e) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 13.7(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that, in each case, any such assignment shall be subject to the
following conditions:
(ii)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in Section
13.7(b)(i)(B) in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender, or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in Section 13.7(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $2,500,000 (unless to the Agent, any Lender, an Affiliate of a Lender
or an Approved Fund, in which case there shall be no minimum amount required) in
the case of any assignment in respect of the Revolving Credit Facility, unless
each of Agent and, so long as no Default has occurred and is continuing,
Borrower otherwise consent (each such consent not to be unreasonably withheld,
conditioned or delayed).


93

--------------------------------------------------------------------------------





(iii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this paragraph (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities (in the event that the Revolving Credit Facility is not the sole
credit facility under this Agreement) on a non-pro rata basis.
(iv)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 13.7(b)(i)(B) and, in addition:
(A)    the consent of Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (1) a Default, has occurred and
is continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that, Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to Agent within five (5) Business Days after having
received notice thereof;
(B)    the consent of Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Revolving Credit
Facility or any unfunded Commitments with respect to the Revolving Loan if such
assignment is to a Person that is not a Lender with a Commitment in respect of
such Facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and
(C)    the consent of each LC Issuer shall be required for any assignment in
respect of the Revolving Credit Facility.
(v)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire.
(vi)    No Assignment to Certain Persons. No such assignment shall be made to
(A) any Loan Party or any Loan Party’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender under this Agreement, would constitute any of the foregoing Persons
described in this clause (b)(v).
(vii)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender under this Agreement, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set out herein, the


94

--------------------------------------------------------------------------------





parties to the assignment shall make such additional payments to Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Agent, the applicable Commitment Percentage of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
Agent, each LC Issuer and each other Lender under this Agreement (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in LCs in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender under this Agreement shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by Agent pursuant to Section
13.7(c), from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
4.2 and 13.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party under this
Agreement arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.7(d).
(c)    Register. Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at one of its offices in the United States a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Borrower, Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender under this Agreement for all purposes of this
Agreement. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Agent, sell participations to any Person (other than a
natural Person or any Loan Party


95

--------------------------------------------------------------------------------





or any Loan Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) Borrower, Agent, the
LC Issuers and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 13.3(b) with respect to any payments made by such Lender
to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant and
required the unanimous consent of the Lenders. Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.1, 4.2, and 4.5
(subject to the requirements and limitations therein) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to Section
13.7(b); provided that, such Participant (A) agrees to be subject to the
provisions of Section 4.7 as if it were an assignee under Section 13.7(b); and
(B) shall not be entitled to receive any greater payment under Sections 4.1 or
4.2, with respect to any participation, than its participating Lender would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at Borrower’s request and expense, to use reasonable efforts to
cooperate with Borrower to effectuate the provisions of Section 4.7 with respect
to any Participant. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 3.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.6 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-l(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such


96

--------------------------------------------------------------------------------





pledge or assignment shall release such Lender from any of its obligations under
this Agreement or substitute any such pledgee or assignee for such Lender as a
party hereto.

13.8    Amendments, Consents and Waivers.
(a)    Neither this Agreement nor any provision of this Agreement may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by Borrower and the Required Lenders or, in the case of any other
Loan Documents, pursuant to an agreement or agreements in writing entered into
by Agent and the Loan Party or Loan Parties that are parties thereto, in each
case with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable under this Agreement, without the
written consent of each Lender affected thereby, (iii) reduce the face amount of
(or the amount which may be drawn upon) any LC or reduce the rate of interest
thereon, or reduce any fees payable under this Agreement, without the written
consent of each Lender affected thereby, (iv) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable under this Agreement, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(v) alter the pro rata sharing of payments required under this Agreement,
without the written consent of each Lender, (vi) change any of the provisions of
this Section 13.8 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights under this Agreement or make any determination or grant any
consent under this Agreement, without the written consent of each Lender,
(vii) release all or substantially all the Guarantors from their Guarantees
under their Guaranty except as expressly provided in the Guaranty, or limit the
liability of the Guarantors in respect of their Guaranty, without the written
consent of each Lender or (viii) release all or substantially all of the
Collateral without the written consent of each Lender; provided that, nothing
herein shall prohibit Agent from releasing any Collateral, or require the
consent of the other Lenders for such release, if such release is expressly
permitted under this Agreement; provided that no such agreement shall amend,
modify or otherwise affect the rights or duties of Agent, any LC Issuer under
this Agreement without the prior written consent of Agent or such LC Issuer, as
the case may be.
(b)    Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by Borrower, the Required
Lenders and Agent (and, if their rights or obligations are affected thereby the
LC Issuers) if (i) by the terms of such agreement the Commitment of each Lender
not consenting to the amendment provided for therein shall terminate upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.
(c)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
under this Agreement, except


97

--------------------------------------------------------------------------------





that the Commitment of such Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender.
(d)    No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or any other Loan Document shall in any event be
effective unless the same shall be in writing and signed and delivered by the
Required Lenders, and then any such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

13.9    Limitation of Liability. Neither Agent, any Lender nor any affiliate,
officer, director, employee, attorney, or agent of such Person shall have any
liability with respect to, and Borrower hereby waives, releases, and agrees not
to sue any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. Borrower hereby waives, releases, and agrees not to
sue Agent, any Lender or any of such Person’s Affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or any of the other Loan Documents.

13.10    Survival of Indemnification and Representation and Warranties.
(a) Survival of Indemnification. All indemnities set out herein shall survive
the execution and delivery of this Agreement, the making of the Loans, the
repayment of the Loans and the other Obligations and the termination of the
Commitments under this Agreement.
(b)    Survival of Representations and Warranties. All representations and
warranties made under this Agreement and in any other Loan Document or other
document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Agent and
each Lender, regardless of any investigation made by Agent or any Lender or on
their behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default or Potential Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Commitment
remains in effect or any Loan, LC, or any other Obligation under this Agreement
shall remain unpaid or unsatisfied.
(c)    Survival of Yield Protection Provisions. The provisions of Article IV
shall survive and shall continue in full force and effect as long as any
Commitment remains in effect or any Loan, LC, or any other Obligation under this
Agreement shall remain unpaid or unsatisfied.

13.11    USA Patriot Act. Each Lender hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender to identify Borrower in accordance with the Patriot Act.

13.12    Foreign Lender Reporting Requirements. If any Foreign Lender becomes a
party to this Agreement, such Lender will deliver to Borrower and Agent such
documents and forms related to such status as Borrower or Agent may require.

13.13    Document Imaging. Borrower understands and agrees that (a) Agent’s and
one or more Lender’s document retention policy involves (or may involve) the
imaging of executed loan documents and the destruction of the paper originals,
and (b) Borrower waives any right that it may have to claim that the imaged
copies of the Loan Documents are not originals.

13.14    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Article
VI, this Agreement shall become effective when it shall have been executed by
Agent and when Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”’) format shall be effective as delivery of a
manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

13.15    Treatment of Certain Information; Confidentiality
(a)    Each of Agent, the Lenders and the LC Issuers agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(iv) to any other party hereto; (v) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document


98

--------------------------------------------------------------------------------





or any Secured Hedge Agreement or Secured Cash Management Agreement, or any
action or proceeding relating to this Agreement, any other Loan Document or any
Secured Hedge Agreement or Secured Cash Management Agreement, or the enforcement
of rights under this Agreement or thereunder; (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to Borrower and its obligations, this Agreement or payments under this
Agreement; (vii) on a confidential basis to (A) any rating agency in connection
with rating Borrower or their Subsidiaries or the Facilities or (B) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities; (viii) with the
consent of Borrower; or (ix) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section, or (B) becomes
available to Agent, any Lender, any LC Issuer or any of their respective
Affiliates on a non-confidential basis from a source other than Borrower who,
insofar as not otherwise known to them, is not prohibited from transmitting the
information.
(b)    For purposes of this Section, “Information” means all information
received from Borrower or any of their Subsidiaries relating to Borrower or any
of their Subsidiaries or any of their respective businesses, other than any such
information that is available to Agent, any Lender or any LC Issuer on a
nonconfidential basis prior to disclosure by Borrower or any of their
Subsidiaries; provided that, in the case of information received from Borrower
or any of their Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential or consists of financial and
other reports required to be submitted under Section 8.1 hereof. Any Person
required to maintain the confidentiality of Information as provided in this
Section 13.15 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

13.16    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REFERRED
TO HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO.
[Signatures appear on the following pages.]

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
BORROWER:


99

--------------------------------------------------------------------------------





GULF ISLAND FABRICATION, INC., a Louisiana corporation




By:
/s/ David S. Schorlemer
 
Name: David S. Schorlemer
 
Title: Executive Vice President
 
 



    






1

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:


WHITNEY BANK,
a Mississippi state chartered bank, as Administrative Agent






By: /s/ Josh Jones    
Name: Josh Jones
Title: Senior Vice President




LC ISSUER:


WHITNEY BANK,
a Mississippi state chartered bank, as an LC Issuer






By: /s/ Josh Jones    
Name: Josh Jones
Title: Senior Vice President




LENDER:


WHITNEY BANK,
a Mississippi state chartered bank, as a Lender






By: /s/ Josh Jones    
Name: Josh Jones
Title: Senior Vice President




Signature Page to Credit Agreement



--------------------------------------------------------------------------------





SCHEDULE 1(a)
Lenders and Commitments


(As of the Closing Date)




Lender
Revolving Commitment
Revolving Commitment
Percentage
Whitney Bank
$40,000,000
100%
Total
$40,000,000
100%





Schedule 1(a)
                

--------------------------------------------------------------------------------






SCHEDULE 2
Parties, Contact Information and Wiring Instructions


Borrower and other Companies
Gulf Island Fabrication, Inc.
16225 Park Ten Place, Suite 280
Houston, Texas 77084
Attn:     David S. Schorlemer
Phone:    713-714-6100
E-Mail: dschorleues@gifinc.com


Borrower’s Wire Instructions
Account Location: Louisiana
ABA #: 065400153
Account #: 49811478
For credit to: Gulf Island Fabrication, Inc.


Administrative Agent’s Office
Whitney Bank
7910 Main Street
Houma, Louisiana 70360
Attn: Joshua Jones
Phone: 985-853-7407
Email: Josh.Jones@hancockwhitney.com




copy to:


Schedule 2

--------------------------------------------------------------------------------







Haynes and Boone, LLP
1221 McKinney, Suite 2100
Houston, Texas 77010
Attn: Neal M. Kaminsky
Phone: (713) 547-2542
Fax: (713) 236-5608
Email: neal.kaminsky@haynesboone.com








Schedule 2

--------------------------------------------------------------------------------






SCHEDULE 7.4
Subsidiaries


Gulf Island, L.L.C., a Louisiana limited liability company – FEIN # 72-1461143
Gulf Island Resources, L.L.C., a Louisiana limited liability company – FEIN #
26-0270844
Gulf Island Shipyards, LLC, a Louisiana limited liability company- FEIN
#81-0862842
Gulf Island Marine Fabricators, LLC, a Louisiana limited liability company –
FEIN # 26-3123425
Dolphin Services, L.L.C., a Louisiana limited liability company - FEIN - #
72-0890896
Dolphin Steel Sales, L.L.C., a Louisiana limited liability company- FEIN
#26-3647688
Gulf Marine Fabricators, L.P., a Texas limited partnership- FEIN #20-4153734
Gulf Marine Fabricators Limited Partner, L.L.C., a Louisiana limited liability
company FEIN # 72-1147390
Gulf Marine Fabricators General Partner, L.L.C., a Louisiana limited liability
company FEIN #72-1147390




With respect to each Company, its principal place of business is 16225 Park
Place, Suite 280, Houston, Texas 77084












Schedule 7.4

--------------------------------------------------------------------------------






SCHEDULE 7.7
Ownership of Assets




Owned Real Property


Houma:


Owner:
Gulf Island Marine Fabricators, L.L.C.
Gulf Island, L.L.C.
Property Address:
301 Gulf Island Road, Houma, LA 70363
Description:
West Yard



Owner:
Donphin Steel Sales, L.L.C.
Gulf Island, L.L.C.
Property Address:
583 Thompson Road, Houma, LA 70363
Description:
East Yard



Owner:
Gulf Island Fabrication, Inc.
Property Address:
567 Thompson Road, Houma, LA 70363
Description:
Project Manager Building



Owner:
Gulf Island Fabrication, Inc.
Property Address:
702 Thompson Road, Houma, LA 70363
Description:
North Yard



Owner:
Dolphin Services, L.L.C.
Property Address:
400 Thompson Road, Houma, LA 70363
Description:
Original Yard





Schedule 7.7

--------------------------------------------------------------------------------





Owner:
Dolphin Services, L.L.C.
Property Address:
459 Thompson Road, Houma, LA 70363
Description:
APA property purchased



Aransas Pass:


Owner:
Gulf Marine Fabricators, LP
Property Address:
1982 FM 2725, Aransas Pass, TX 78335
Description:
North Yard



Ingleside:


Owner:
Gufl Marine Fabricators, LP
Property Address:
248 FM 1069 South, Ingleside, TX 78362
Description:
South Yard









Schedule 7.7

--------------------------------------------------------------------------------





Leased Real Property:


Lake Charles:


Lease Title:
Assignment and Assumption
Loan Party:
Gulf Island Shipyards, LLC
Property Address:
8200 Big Lake Rd., Lake Charles, LA 70605
Lessor:
BG LNG Services, LLC (sublessor)



Jennings:


Lease Title:
Assignment and Assumption
Loan Party:
Gulf Island Shipyards, LLC
Property Address:
111 Bunge Street, Jennings, LA 70546
Lessor:
The Fred B. and Ruth B. Zigler Foundation



Prospect:


Lease Title:
Triple Net Lease
Loan Party:
Earhart Street Properties, L.L.C.
Property Address:
3201 Earhart Drive, Houma, LA 70363
Lessor:
Earhart Street Properties, L.L.C.



Houston:


Lease Title:
Lease Agreement
Loan Party:
Gulf Island Fabrication, Inc.
Property Address:
16225 Park Ten Place, Ste. 280, Houston, TX 77084
Lessor:
BRI 1825 Park Ten, LLC





Schedule 7.7

--------------------------------------------------------------------------------





Covington:


Lease Title:
Lease Agreement
Loan Party:
Gulf Island Shipyards, LLC
Property Address:
215 N. Columbia St., Covington, LA 70433
Lessor:
Columbia Cowar King, LLC















Schedule 7.7

--------------------------------------------------------------------------------






SCHEDULE 9.1
Existing Debt


Existing Debt under that certain Tenth Amended and Restated Credit Agreement
dated December 16, 2016 by and among Gulf Island Fabrication, Inc., the
guarantors named therein and Whitney Bank and JP Morgan Chase, N.A. (as
lenders).






Schedule 9.1

--------------------------------------------------------------------------------






SCHEDULE 9.2
Permitted Liens








Debtor
Jurisdiction & Filing No.
Filing Date
Secured Party
Bluewater Industries LP
Bluewater Industries Holdings, Inc.
Gulf Island, L.L.C.
Jefferson Parish
26-332383
5/21/2013
Exterran Energy Solutions, L.P.
Exterran (UK) Limited
Gulf Island Marine Fabricators, L.L.C.
Terrebonne Parish
55-1429550
6/18/2013
General Electric Credit Corporation of Tennessee
Dolphin Services, Inc.
Orleans Parish
36-113561
1/2/1997
First National Bank of Commerce, as Agent
Whitney National Bank







Schedule 9.2

--------------------------------------------------------------------------------








SCHEDULE 9.6
Existing Investments


None.


Schedule 9.6









--------------------------------------------------------------------------------








EXHIBIT A
REVOLVING CREDIT NOTE    
$40,000,000    Houston, Texas    As of June 9, 2017
FOR VALUE RECEIVED, Gulf Island Fabrication, Inc., a Louisiana corporation
(“Borrower”), hereby promises to pay to the order of WHITNEY BANK, a Mississippi
state chartered bank or its registered assigns (“Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Loan under the Revolving Credit Facility from time to time made by
Lender to Borrower under that certain Credit Agreement dated as of the date
hereof (as amended, restated, or supplemented from time to time, the “Credit
Agreement”), among Borrower, the Lenders from time to time party thereto, and
Whitney Bank, a Mississippi state chartered bank, as Administrative Agent (in
such capacity, “Agent”) for itself and the other Lenders. Capitalized terms used
but not defined herein shall have the meanings given them in the Credit
Agreement.
Borrower promises to pay interest on the unpaid principal amount of each Loan
under the Revolving Credit Facility from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to Agent for the account of Lender in Dollars in immediately available
funds at the Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, is entitled to the benefits thereof, and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of each Guaranty and is
secured by the Collateral. Upon the occurrence and continuation of one or more
Defaults specified in the Credit Agreement, all amounts then remaining unpaid on
this Revolving Credit Note shall become, or may be declared to be, immediately
due and payable as provided in the Credit Agreement. Loans made by Lender under
the Revolving Credit Facility shall be evidenced by one or more loan accounts or
records maintained by Lender in the ordinary course of business. Lender may also
attach schedules to this Revolving Credit Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.
THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS.


[Signature is on the following page.]


Schedule 9.6









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized undersigned officer effective as of the date first written
above.
BORROWER:


GULF ISLAND FABRICATION, INC., a Louisiana corporation


By:
 
 
 
 
 
 
 





Schedule 9.6









--------------------------------------------------------------------------------








EXHIBIT B-1
BORROWING REQUEST
[______], 2017
Whitney Bank, as Agent
7910 Main Street
Houma, Louisiana 70360
Attn: [ ]

Reference is made to the Credit Agreement dated as of June 9, 2017 (as amended,
supplemented or restated from time to time, the “Credit Agreement”), among the
undersigned, as borrower, the lenders from time to time party thereto (each a
“Lender”, and collectively, the “Lenders”), and Whitney Bank, a Mississippi
state chartered bank, as Administrative Agent for itself and the other Lenders.
Capitalized terms used but not defined in this Borrowing Request shall have the
meanings given such terms in the Credit Agreement. The undersigned hereby gives
you notice pursuant to Section 2.2 of the Credit Agreement that it requests a
Revolving Loan under the Credit Agreement on the following terms:
(A)    Loan Date (a Business Day)        
(B)    Principal Amount of Loan*        
(C)    LIBOR Loan or Base Rate Loan        
(D)    For LIBOR Loans, Interest Period
and the last day thereof        


Borrower hereby certifies that the following statements are true and correct on
the date this Borrowing Request, and will be true and correct on the Loan Date
specified above after giving effect to such Loan: (a) all of the representations
and warranties in the Loan Documents are true and correct in all material
respects (except to the extent that they speak to a specific date); (b) no
Material Adverse Event has occurred; and (c) no Default or Potential Default
exists.




[Signature is on the following page.]










Schedule 9.6









--------------------------------------------------------------------------------









Very truly yours,


BORROWER:


GULF ISLAND FABRICATION, INC., a Louisiana corporation


By:
 
 
 
 
 
 
 









Exhibit B-1 – Page 2



--------------------------------------------------------------------------------






EXHIBIT B-2
CONVERSION/CONTINUATION REQUEST
Whitney Bank, as Agent
7910 Main Street
Houma, Louisiana 70360
Attn: [ ]

Reference is made to the Credit Agreement dated as of June 9, 2017 (as amended,
restated, or supplemented from time to time, the “Credit Agreement”), among Gulf
Island Fabrication, Inc., a Louisiana corporation (“Borrower”), the lenders from
time to time party thereto (each a “Lender”, and collectively, the “Lenders”),
and Whitney Bank, a Mississippi state chartered bank, as Administrative Agent
for itself and the other Lenders. Capitalized terms used but not defined in this
Conversion/Continuation Notice shall have the meanings given such terms in the
Credit Agreement. Pursuant to Section 2.4 of the Credit Agreement, Borrower
elects:
(a)     to Convert a Loan from one Type to another Type on the following terms:
    
(A)    Date of Conversion or last day of applicable
Interest Period (a Business Day)        
(B)    Principal Amount* and Type** of existing
        Loan being Converted        
(C)    New Type of Loan selected**        
    


(b)    to Continue a LIBOR Loan on the following terms:
(A)    Principal Amount* of LIBOR Loan being Continued        
    (B)    Last day of existing Interest Period        
    (C)    Interest Period selected and the last day thereof***        








Exhibit B-2 – Page 1

--------------------------------------------------------------------------------






EXHIBIT C
COMPLIANCE CERTIFICATE
FOR _________ ENDED ____________, 201___
Whitney Bank, as Agent
7910 Main Street
Houma, Louisiana 70360
Attn: [ ]

Reference is made to the Credit Agreement dated as of June 9, 2017 (as amended,
supplemented or restated from time to time, the “Credit Agreement”), among the
undersigned, as borrower, the lenders from time to time party thereto (each a
“Lender”, and collectively, the “Lenders”), and Whitney Bank, a Mississippi
state chartered bank, as Administrative Agent for itself and the other Lenders.
Capitalized terms used but not defined in this Compliance Certificate shall have
the meanings given such terms in the Credit Agreement.
This certificate is delivered pursuant to Section 8.1 of the Credit Agreement.
I certify to Agent that I am the __________________* of Borrower on the date
hereof and that:
1.    The financial statements attached to this Compliance Certificate were
prepared in accordance with GAAP and present fairly, in all material respects,
the financial position of the Companies as at the dates indicated and the
statements of operations of the Companies for the periods indicated
(the “Subject Period”).
2.    During the Subject Period, no Default has occurred which has not been
cured or waived (except for any Defaults described on the attached Schedule 1).
3.    Evidence of compliance by the Companies with the financial covenants of
Article X of the Credit Agreement as of the last day of the Subject Period is
set out on the attached calculation work sheet attached as Schedule 2.




[Signature is on the following page.]






Exhibit C – Page 1

--------------------------------------------------------------------------------






Very truly yours,


BORROWER:


GULF ISLAND FABRICATION, INC., a Louisiana corporation


By:
 
 
 
 
 
 
 







Attachments:
Schedule 1 – Default Disclosures
Schedule 2 – Financial Covenant Calculation Worksheet




Exhibit C – Page 2

--------------------------------------------------------------------------------






SCHEDULE 1
Default Disclosures








Schedule 1
Compliance Certificate
Exhibit C – Page 3



--------------------------------------------------------------------------------






SCHEDULE 2
Financial Covenant Calculation Worksheet












Schedule 2
Compliance Certificate
Exhibit C – Page 4



--------------------------------------------------------------------------------






EXHIBIT D
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as, [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


2.
Assignee[s]:    ______________________________ for each Assignee, indicate
Affiliate of [identify Lender]



3.
Borrower: Gulf Island Fabrication, Inc.





Annex 1 – Page 1
Assignment and Assumption





--------------------------------------------------------------------------------





4.
Administrative Agent: Whitney Bank, as Administrative Agent (in such capacity,
“Agent”) under the Credit Agreement.



5.
Credit Agreement: Credit Agreement dated as of June 9, 2017, among Gulf Island
Fabrication, Inc., a Louisiana corporation (“Borrower”), the lenders from time
to time party thereto (each a “Lender”, and collectively, the “Lenders”), and
the Administrative Agent for itself and the other Lenders, as the same may be
amended, restated, or supplemented from time to time.



6.    Assigned Interest[s]:


Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Loans
for all Lenders
Amount of Loans
Assigned
Percentage of
Assigned
Loans
CUSIP No.
 
 
 
 
 
 
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 

[7.    Trade Date:    __________________]
Effective Date: __________________, 201__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed:


ASSIGNOR:


[NAME OF ASSIGNOR]




By:                            
Name:                            
Title:                            


Annex 1 – Page 2
Assignment and Assumption





--------------------------------------------------------------------------------









ASSIGNEE:


[NAME OF ASSIGNEE]




By:                            
Name:                            
Title:                            


Annex 1 – Page 3
Assignment and Assumption





--------------------------------------------------------------------------------





[Consented to and] Accepted:


WHITNEY BANK, a Mississippi state chartered bank,
as Administrative Agent




By:                        
Name:
Title:




[Consented to:]


GULF ISLAND FABRICATION, INC.,
a Louisiana corporation




By:                        
Name:
Title:












Annex 1 – Page 4
Assignment and Assumption





--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.7(b)(v), and (vi)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 13.7(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, and (iv) it is sophisticated
with respect to decisions to acquire assets of the type represented by
[the][such] Assigned Interest and either it, or the Person exercising discretion
in making its decision to acquire [the][such] Assigned Interest, is experienced
in acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section 8.1
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest (vi) it
has independently and without reliance upon Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest and (vii) if it is a foreign lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon Agent, [the][any] Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.
2.    Payments. From and after the Effective Date, Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.


Annex 1 – Page 1
Assignment and Assumption

--------------------------------------------------------------------------------





3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.






Annex 1 – Page 2
Assignment and Assumption



